 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.29

 

EXCLUSIVE OPTION AGREEMENT

 

for MSK’s technology

 

EBV/CMV and WT1 specific T-cells

 

This Exclusive Option Agreement (“Agreement”), effective as of September 19,
2014 (“Effective Date”), is made by and between MEMORIAL SLOAN KETTERING CANCER
CENTER (“MSK”), a New York membership corporation with principal offices at 1275
York Avenue, New York, New York 10065, and ATARA BIOTHERAPEUTICS, INC.
(“COMPANY”), a corporation with offices at 3260 Bayshore Blvd., Brisbane, CA
94005. MSK and COMPANY are sometimes referred to singly as “Party” and
collectively as “Parties”.

 

WHEREAS, MSK owns certain Licensed Rights (as later defined herein) and desires
to have the Licensed Rights utilized in the public interest;

 

WHEREAS, COMPANY desires to obtain an option to obtain the exclusive license to
the Licensed Rights to commercially develop the Licensed Rights through a
commercially reasonable, diligent program of exploiting the Licensed Rights
whereby public utilization shall result therefrom; and

 

WHEREAS, MSK is willing to grant such option to COMPANY on the terms and
conditions that follow;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Parties hereto agree as follows:

 

ARTICLE 1 – DEFINITIONS

 

The following capitalized terms, when used in this Agreement, shall have the
associated meanings as set forth below:

 

1.1“Additional Antigen” has the meaning as set forth in Section 2.10(c).

 

1.2“Affiliate” means, with respect to a Party, any person, firm, corporation or
other entity controlling, controlled by, or under common control with such Party
hereto. The term “controlling” as used in this definition (with correlative
meanings for the terms “controlled by” and “under common control with”) means
that the applicable person, firm, corporation or other entity has the actual
ability (directly or indirectly) to direct and control the management and
business of the applicable Party, whether through ownership, directly or
indirectly, of more than fifty percent (50%) of the voting capital, or the
ability to effect the election of a majority of the directors, or by contract or
otherwise. With regard to MSK, “Affiliate” means the Memorial Sloan Kettering
Cancer Center, Sloan Kettering Institute for Cancer Research, and the Memorial
Hospital for Cancer and Allied Diseases.

 

1.3“CMV Product” means (a) any CMV-specific T-cells or cell line that are part
of the Library, together with (b) such additional CMV-specific T-cells or cell
lines that may be developed

 

--------------------------------------------------------------------------------

 

during the term of this Agreement in the laboratory of Dr. Richard O’Reilly or
otherwise pursuant to plans approved by the PRC (but for clarity not including
any Excluded Products), [*].

 

1.4“Company Indemnity Activities” means (i) COMPANY’s activities under Section
2.7 of this Agreement (but excluding, for clarity, any of COMPANY’s
participation in or any statement made or information disclosed at any PRC
meeting); or (ii) activities by COMPANY in its use, handling, or disposition of
Tangible Materials provided to it by MSK under this Agreement.

 

1.5“Confidential Information” shall mean all confidential or proprietary
information disclosed by one Party to the other Party pursuant to this this
Agreement, which may include methods or manufacture or use, formulations,
clinical data, test results, and research and development plans, whether in
oral, graphic, electronic, or any other media or form.

 

1.6“Database” means any database or other similar collection of data in MSK’s
possession that correlates or links, for the donors of cells in the Library, HLA
typing (and other similar blood type data or analysis) with the cell type and
the donor of the cells in MSK’s

possession at any time during the term of this Agreement; provided that [*] and
[*] and [*].

 

1.7“EBV Product” means (a) any EBV-specific T-cells or cell line that are part
of the Library, together with (b) such additional EBV-specific T-cells or cell
lines that may be developed during the term of this Agreement in the laboratory
of Dr. Richard O’Reilly or otherwise pursuant to plans approved by the PRC (but
for clarity not including any Excluded Products), [*].

 

1.8“Excluded IP” means (a) inventions or discoveries [*], together with and
patents and patent applications claiming inventions [*], that are (i) [*], or
(ii) [*]; and (b) the patents and applications listed on Exhibit H hereto.  MSK
covenants and warrants that the Database, Library, and Option Products are not
within the “Excluded IP.”

 

1.9“Excluded Products” means [*] products (a) [*], but only so long as [*], or
(b) that are [*], but only so long as [*].  MSK covenants and warrants that the
Library is not within the “Excluded Products.”

 

1.10“Field” means all therapeutic, prophylactic, diagnostic and other
healthcare-related uses (including research and development in the field of
healthcare).

 

1.11“Follow-On Product” means a product developed under a Sponsored Research
Program (as contemplated in Section 2.10) conducted by MSK under COMPANY funding
pursuant to Section 2.10(b) or 2.10(c), for which COMPANY exercised its option
under such Section, but in each case not including any Excluded Products.

 

1.12“Initial Development Period” means the period of time commencing on the
Effective Date and extending for an initial period of twelve (12) months from
the Effective Date of this Agreement. COMPANY may in its sole discretion extend
the Initial Development Period (beyond such initial period) for two additional
terms of six months each, and one additional term of three months, by written
notice before the then-current Initial Development Period expires, provided that
COMPANY may not extend if at the time of extension COMPANY is in material breach
of this Agreement and has not cured such breach (unless such breach is curable
and the period for cure has not yet passed). For clarity, in no event shall the
Initial Development Period extend beyond twenty-seven (27) months from the
Effective Date.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

1.13“Library” means the collection of T-cells and cell lines, including “donor”
T-cell lines, created, isolated or developed in the laboratory of Dr. Richard
O’Reilly at MSK, including all such cells or cell lines identified in Exhibit A,
and including all additions, augmentations or modifications made to the
foregoing collection.

 

1.14“License Agreement” means the definitive exclusive commercial license
agreement in the form attached to Exhibit B of this Agreement. For clarity, the
License Agreement shall not be binding until executed by COMPANY.

 

1.15“Option Know-How” means all know-how, data, results, protocols, regulatory
filings, and assays relating to or useful for making, propagating, improving,
maintaining and/or using the Option Products and/or the Library, that are owned
or controlled by MSK, at any time during the term of this Agreement, including
as generally described in Exhibit D to this Agreement; and the Databases.
Excluded from Option Know-How are Excluded IP.

 

1.16“Option Product” means any of the EBV Product, the CMV Product, the WT1
Product and/or any Follow-On Product.

 

1.17“Option Rights” means Patent Rights, and Tangible Materials and Option
Know-How.

 

1.18“Patent Expenses” means all actual out-of-pocket expenses (such as outside
counsel fees and patent filing fees) incurred by MSK in the prosecution, filing,
and maintenance of Patent Rights (including any oppositions, re-examinations,
and other similar proceedings), but excluding for clarity any internal costs of
MSK (such as research costs, overhead or internal patent costs).

 

1.19“Patent Rights” means:

 

(a)

any patent applications filed during the term of this Agreement claiming the
composition, method of making, or method of using in the Field an Option
Product, or of cells or cell lines in the Library; as provided in Section 3.1,
the Parties shall add all such applications to the list on Exhibit C of this
Agreement and shall be included on Exhibit A of the License Agreement.  

 

(b)

U.S. and ex-U.S. patents that issue from or claim priority to any applications
in (a), but not including claims in continuation-in-part applications or patents
except to the extent provided in (c) below;  

 

(c)

Claims in continuation-in-part applications or patents described in (b) above to
the extent that such claims are entitled to priority to patents or patent
applications in (a); and  

 

(d)

Any reissues or re-examinations (or ex-U.S. equivalents thereof) of patents
described in (a), (b), or (c) above.

 

Excluded from Patent Rights is all Excluded IP.

 

1.20“Progress Review Committee” or “PRC” means the review committee formed by
the Parties that will oversee activities of each Party under this Agreement
conducted during the Initial Development Period, as provided in Section 2.12.
The PRC shall comprise of [*] MSK employees, one of whom shall be [*], and [*]
COMPANY employees, [*] and [*] (as such PRC representatives may be replaced by
the applicable Party with an employee having requisite knowledge and
experience).

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

1.21“Regulatory Filing” means any regulatory application (including INDs, NDAs
and the like), filing, or approval, and all amendments or updates thereto, and
associated correspondence with a regulatory authority, as are required or useful
to develop, manufacture, market and/or commercialize a healthcare products in
any country or jurisdiction in the Territory.

 

1.22“Restricted Know-How” means Option Know-How that (a) is important to the
making, propagating, improving, maintaining and/or using the Option Products
and/or the Library, and (b) is not generally applicable and useful (in a
substantial manner) for other research or development activities not involving
the Library or Option Products.

 

1.23“Tangible Materials” means the Library; improvements, additions or
modifications thereto made during the term of this Agreement pursuant to
activities conducted in accordance

with plans approved by the PRC; and all materials (including those generally
described in Exhibit A) used in sourcing, preparing, creating, or improving or
maintaining the Library [*].

For clarity, excluded from Tangible Materials are all Excluded Products.

 

1.24“MSK Investigators” shall mean Dr. Richard O’Reilly [*].

 

1.25“Territory” shall mean worldwide.

 

1.26“WT1 Product” means (a) any WT1-specific T-cells or cell line that are part
of the Library, together with (b) such additional WT1-specific T-cells or cell
lines that may be developed during the term of this Agreement in the laboratory
of Dr. Richard O’Reilly or otherwise pursuant to plans approved by the PRC (but
for clarity not including any Excluded Products), [*].

 

ARTICLE 2 – OPTION; PAYMENTS; DEVELOPMENT ACTIVITIES

 

2.1MSK hereby grants to COMPANY, and COMPANY hereby accepts, for the term of
this Agreement, an exclusive option to enter into the License Agreement (the
“Option”). For clarity, to preserve the full scope of the Option, MSK covenants
that it shall not grant to any third party any license or other rights under or
to any of the technology or intellectual property rights of MSK that shall be
exclusively licensed to COMPANY pursuant to the License Agreement if COMPANY
exercises its Option.

 

2.2Know-How transfer.

 

(a)MSK agrees to disclose the Option Know-How to COMPANY as needed for COMPANY
to carry out its obligations and/or exercise its rights under this Agreement and
to determine whether to exercise its Option. MSK also agrees to provide to
COMPANY samples of such Tangible Materials as reasonably requested by COMPANY
based on its need to evaluate such Tangible Materials in connection with its
activities under this Agreement. MSK agrees to provide reasonable support and
consultation with COMPANY regarding the disclosed Option Know-How and (if any)
transferred samples of Tangible Materials, as reasonably needed to support
COMPANY’s activities under this Agreement, including its meetings with the FDA
and evaluation of whether to exercise the Option. COMPANY can request [*] hours
of formal meetings during the term of this Agreement, and MSK agrees to meet as
requested, on a reasonable schedule and format that is mutually agreeable to MSK
Investigators and COMPANY, to answer Company questions and provide COMPANY with
information necessary or useful for it to carry out its obligations and/or
exercise its rights under this Agreement and to determine whether to exercise
its Option. In addition MSK agrees that it will permit the MSK Investigators to
enter into appropriate consulting agreements with COMPANY to provide

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

additional time for discussions regarding the Tangible Materials and Option
Know-How, including the use, manufacture and maintenance thereof. To facilitate
Option Know-How transfer, MSK will allow COMPANY representatives to have
reasonable access at the applicable site(s) at MSK during regular business hours
to review Tangible Materials and review relevant records containing the Option
Know-How and help coordinate and facilitate efficient transfer.  Such
representatives shall comply with MSK’s standard health, safety, and visitor
policies for such site(s) (as applicable) that are disclosed by MSK to such
representatives.

 

(b)Notwithstanding anything contained herein, the Parties acknowledge and agree
that MSK Investigators are subject to MSK policies and that MSK Investigators’
obligations under MSK policies take priority over any obligations that MSK
Investigators may have to the COMPANY by reason of this Agreement. Additionally,
MSK Investigators’ transfer of know-how under this Agreement may not restrict or
hinder their ability to conduct current or foreseeable research assignments with
MSK, nor limit MSK Investigators’ ability to publish work generated at or on
behalf of MSK, nor infringe on obligations to MSK with respect to academic
freedom (but subject to Article IV). If such time constraints or availability
limitations prevent the MSK Investigators from providing Option Know-How or
samples of Tangible Materials in accordance with subsection (a) above, then the
Parties will designate alternate MSK investigator(s) with the requisite
knowledge and experience, and who are reasonably acceptable to COMPANY, to
perform the consultation and knowledge transfer as required under subsection (a)
above.

 

(c)All Confidential Information (including Option Know-How that is Confidential
Information and Tangible Materials that are Confidential Information) provided
to COMPANY under this Agreement may be used by COMPANY solely to determine
whether to exercise its Option and otherwise to carry out its obligations and to
exercise its rights under this Agreement.

 

2.3COMPANY may exercise its Option under this Agreement by written notification
to MSK during the Initial Development Period (as such period may be extended by
COMPANY in accordance with Section 1.4). Promptly after exercising the Option,
COMPANY shall execute the License Agreement and provide to MSK a fully signed
original of the License Agreement, which will, upon such delivery, be effective
as of the date of such execution.

 

2.4The Parties will collaborate on the potential filing of new patent
applications regarding the Option Products, and all such applications shall be
Patent Rights hereunder, as provided in Article III. The Parties shall cooperate
to amend Exhibit C to include the application numbers (and relevant titles) for
any such patent applications filed.

 

2.5During the term of this Agreement, MSK shall not grant any option, license or
other rights to any other party for research (except as [*] with respect to
[*]), development or commercialization of any of the Option Products or Tangible
Materials or Restricted Know-How, or of any T-cells that are specific to EBV,
CMV, WT1 or Additional Antigens and are developed at MSK by or in the laboratory
of Dr. Richard O’Reilly, or to any other T-cells in the Library, and shall not
provide any confidential or proprietary Tangible Materials or Restricted
Know-How to any third party or otherwise encumber the Tangible Materials or
Restricted Know-How, except as [*] with respect to [*] this Agreement. [*] shall
not during the term of this Agreement [*] for T- cells specific to EBV, CMV, or
WT1, provided that [*] or [*].

 

2.6If MSK becomes aware during the term of this Agreement of any [*] that are
[*] (such as [*], but only to the extent [*], or [*]) that are [*] and are [*];
that are [*]; and that become available for licensing or are appropriate for
being supported by a sponsored research program (each, a “Competitive Program”),
MSK agrees to notify COMPANY of the Competitive Program and shall

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

provide reasonably detailed information about the technology. For any such
technology that is available for licensing, COMPANY then will have an exclusive
[*] period from such notice and delivery of information and during which it will
have the right to elect to exercise an exclusive right of first negotiation for
a license to such Competitive Program. If COMPANY elects to obtain such license,
COMPANY and MSK shall negotiate exclusively and in good faith for a period of
[*] to seek to reach agreement on the terms of such license agreement for such
Competitive Program. If at the end of such negotiation period the Parties have
not reached agreement on the terms of such license, then MSK may negotiate with
other parties, and MSK may grant such license to a third party provided that,
[*]. For any such technology that is available for sponsored funding as an MSK
internal research program under a sponsored research agreement, COMPANY then
will have an exclusive [*] period, from such notice and delivery of information
and of a bona fide firm proposal by MSK for scope of the research and the budget
to be supported, during which COMPANY will have the exclusive right to enter
into a sponsored research agreement to cover funding of such research program
and an option to license the results thereof. If COMPANY elects to enter into
such a sponsored research agreement, COMPANY and MSK shall negotiate in good
faith for a period of [*] to seek to reach agreement on the terms of such
agreement for such Competitive Program, and if at the end of such negotiation
period the Parties have not reached agreement then COMPANY’s option to enter
into such sponsored research agreement shall terminate.

 

2.7The initial Development Period will initially consist of two sets of
development activities by the Parties: (i) The continuation of MSK’s ongoing
research, development and manufacturing activities related to the Library and
Option Products (as discussed in Section 2.8); and (ii) preparation for and the
conduct of health authority discussions regarding the feasibility and
requirements for the conduct of a pivotal study on an Option Product. For
clarity, activities described in clause (i) will be led by MSK and activities
described in (ii) will be led by Company. Such development activities will be
reviewed and monitored by the PRC as described in Section 2.13. COMPANY shall
use reasonable efforts to prepare a meeting request to FDA to discuss the
regulatory path for an Option Product, and shall provide this request to MSK for
its submission (under its existing Option Product IND) to the FDA [*], provided
that [*]. MSK will submit to the FDA such meeting request as COMPANY reasonably
specifies, and will collaborate reasonably and in good faith with COMPANY to
assist in such request and to prepare for and conduct such meeting on one of the
dates specified by the FDA, and in connection therewith shall discuss design of
a development plan to support approval of Option Products, such meeting to be
attended by representatives of both MSK and COMPANY. MSK shall provide COMPANY
with copies of all materials it receives from FDA in connection with such
meeting, for COMPANY to evaluate to determine whether to exercise its Option.

 

2.8In consideration of the Option granted herein, COMPANY shall: (a) pay MSK
$750,000 cash, and (b) issue to MSK 59,761 shares of COMPANY common, that number
of shares equal to $750,000.55 divided by $12.55, the current “fair market
value” of a share of such common stock, as determined in good faith by the
COMPANY’s Board of Directors, such issuance to be made pursuant to the form of
common stock purchase agreement annexed hereto as Exhibit E. The cash payment
shall be made within [*] of the Effective Date, and the shares shall be issued
within [*] of the Effective Date. Such payment shall not be creditable against
any other amounts due MSK.

 

2.9During the Initial Development Period, MSK will continue to maintain,
improve, augment and service the existing Library (including replenishing the
Library such that the quantities of cells and cell lines samples remain at least
equal to those existing in the Library as of the Effective Date) in accordance
with its currently existing level of same and additionally as directed by the
PRC, including continuing to operate its ongoing clinical development and
manufacturing activities with respect to the Library and Option Products, and to
improve and augment the Library, in a manner reasonably agreed to by COMPANY.
Such maintenance and improvement obligations include, if

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

needed, [*] (which [*], unless [*]) to [*] (including to [*]). Further, MSK
shall [*] and shall [*] and [*], and will [*] or [*] or [*]. Further, MSK shall
[*] and shall [*] and [*]. In connection therewith, MSK shall [*] and [*], and
shall [*]. [*] MSK will [*], unless [*]. Further, throughout the Term, MSK shall
preserve, maintain and update the Databases, and shall not disclose the
Databases to any third party. On reasonable request by COMPANY or PRC, MSK shall
[*], provided that [*]. MSK will continue to operate its ongoing clinical
development and manufacturing activities with respect to the Option Products in
a manner agreed to between the Parties. COMPANY shall pay MSK [*] within [*] of
execution of the Agreement towards the annual maintenance costs of the Library
for the initial 12 months of the Initial Development Period. In addition, if
applicable, COMPANY shall pay MSK a sum equal to [*] for each month that the
Initial Development Period is extended by COMPANY (as provided in Section 1.7)
beyond the initial twelve (12) month term. [*] and [*], and [*].

 

2.10As part of, and in accordance with the terms of, a separate agreement
between the Parties (the “Sponsored Research Agreement”), COMPANY will provide
financial support to MSK for one or more research programs (each, a “Sponsored
Research Program”) in Dr. O’Reilly’s laboratory on the research and development
of improvements or enhancements to the Library and/or Option Products and/or of
next generation T-cell products that are not Excluded Products and are not (as

of the Effective Date) licensed or optioned to others (the “Follow-on Products”,
as more specifically defined below) using other T-cell technologies, antigens
and/or modalities based on one or more mutually agreed research plans set forth
in agreed Statement(s) of Work (as defined in the Sponsored Research Agreement),
under the following provisions:

 

(a)Improvement Programs. Under the Sponsored Research Agreement, COMPANY may
sponsor one or more Sponsored Research Program(s) (each, an “Existing Technology
Improvement Program”) of research and development work to create improvements or
enhancements to the Library and/or Option Products, including the maintenance or
manufacture thereof. Each such Existing Technology Improvement Program shall be
initiated by the Parties agreeing on and executing a Statement of Work under the
Sponsored Research Agreement, specifying the details of the research plan for
the research and development activities to be conducted under such Existing
Technology Improvement Program to create improvements or enhancements to the
Library and/or Option Products. All Inventions and Project Results resulting
from the MSK research and/or development work conducted under an Existing
Technology Improvement Program shall be deemed to be Option Know-How (if
information) or Tangible Materials (if materials) and subject to the Option and
other rights granted to COMPANY hereunder.

 

(b)New T-Cell Programs. Under the Sponsored Research Agreement, COMPANY may
sponsor one or more Sponsored Research Program(s) (each, a “New T-cell Program”)
of research and development work to create new T-cell products utilizing T-cells
that are not within the technology of the existing Library (such as CAR T-cells,
but only to the extent not already subject to existing exclusive license rights
granted to a third party as of Effective Date) and targeted against CMV, EBV or
WT1 antigens. Each such New T-cell Program shall be initiated by the Parties
agreeing on and executing a Statement of Work under the Sponsored Research
Agreement, specifying specific T-cell technology and antigen to be subject to
such research program and the details of the research plan for the research and
development activities to be conducted under such New T-cell Program to create
new T-cell products based on such technology and antigen. For each such New
T-cell Program initiated by the Parties, the product(s) created under such
program shall be subject to an exclusive option granted to COMPANY to add such
product(s) to this Agreement as Follow-On Product(s).  Up to the date [*] after
the conclusion of a New T- cell Program, COMPANY may exercise such option with
respect to the product(s) resulting from such New T-cell Program, by written
notice to MSK and paying MSK an option exercise fee of [*], and upon such
payment all such products from such New T-cell Program shall be deemed to be
Follow-On Products subject the Option and all other rights granted

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

to COMPANY under this Agreement and to all other economic obligations for
Licensed Products under the License Agreement (if the Option is exercised), and
all Inventions and Project Results resulting from the MSK research and/or
development work conducted under such New T-cell Program shall be deemed to be
Option Know-How (if information) or Tangible Materials (if materials) that are
subject to the Option and other rights granted to COMPANY hereunder.

 

(c)New Antigen Programs. Under the Sponsored Research Agreement, COMPANY may
sponsor one or more Sponsored Research Program(s) (each, a “New Antigen
Program”) of research and development work to create new T-cell products
utilizing the T-cells technology in the Library as applied to other antigens
(i.e., other than CMV, EBM and WT1) as selected by COMPANY (including as
suggested by MSK). Each such New Antigen Program shall be initiated by the
Parties agreeing on and executing a Statement of Work under the Sponsored
Research Agreement, specifying specific antigen (each, an “Additional Antigen”)
to be subject to such research program and the details of the research plan for
the research and development activities to be conducted under such New Antigen
Program to create new T-cell products based on such antigen. For each such New
Antigen Program initiated by the Parties, the product(s) created under such
program shall be subject to an exclusive option granted to COMPANY to add such
product(s) to this Agreement as Follow-On Product(s). Up to the date [*] after
the conclusion of a New Antigen Program, COMPANY may exercise such option with
respect to the product(s) resulting from such New Antigen Program, by written
notice to MSK and paying MSK an option exercise fee of [*], and upon such
payment all such products from such New Antigen Program shall be deemed to be
Follow-On Products subject the Option and all other rights granted to COMPANY
under this Agreement and to all other economic obligations for Licensed Products
under the License Agreement (if the Option is exercised), and all Inventions and
Project Results resulting from the MSK research and/or development work
conducted under such New Antigen Program shall be deemed to be Option Know-How
(if information) or Tangible Materials (if materials) that are subject to the
Option and other rights granted to COMPANY hereunder.

 

(d)Financial support provided by COMPANY under the Sponsored Research Agreement
for such Sponsored Research Program(s) shall be subject to mutually agreed
timelines and budgets [*].

 

(e)If COMPANY elects to license a Follow-on Product (pursuant to its exercise of
an option under subsection (b) or (c) above), COMPANY will be solely responsible
for all development and commercialization costs and activities for such
Follow-on Product moving forward. If COMPANY declines to license a particular
Follow-on Product (i.e., does not exercise the above option as to such product
prior to the expiration of the applicable option period), all rights to such
Follow-on Product will remain with MSK.

 

2.11MSK agrees that, [*], MSK will [*], and will [*]. COMPANY (i) agrees that
[*], or [*], and (ii) acknowledges that [*], and that [*].

 

2.12MSK agrees that it shall not transfer any of the Library or other Tangible
Materials to any third party, except that MSK may transfer Tangible Materials
and Option Know-How (i) to academic research institutions for their internal
academic research purposes only, under a Material Transfer Agreement in the form
annexed hereto as Exhibit F (without material changes except to add Institution
name etc), or as otherwise approved in writing by COMPANY, such consent not to
be unreasonably withheld, and (ii) to institutions participating in clinical
trials conducted by MSK involving the Option Products for the purpose of
conducting such trials.

 

2.13The Parties hereby established the PRC, [*], to discuss program objectives
and review data during the Term, and to monitor and to make certain decisions
regarding the conduct of the

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Parties’ activities during the Initial Development Period, as set forth in the
following. Each of the Parties agrees that the PRC will meet by telephone
conference (or in person if the Parties agree) on a regular basis during the
Term, as reasonably requested by either Party [*]. The PRC shall generally be
responsible for reviewing, monitoring, and approving responsibilities for all
development activities performed by the Parties as described in this Agreement.
The PRC shall also provide a forum for sharing advice, progress, and results
relating to such activities and shall attempt to facilitate the resolution of
any disputes between the Parties, as described below. The PRC shall be briefed
by the Parties regarding the content, execution, and results achieved by the
respective Parties. Each Party, through its representatives on the PRC, shall be
permitted to provide advice and commentary with respect to the activities
conducted during the initial development period. Each Party shall take such
advice and commentary into good faith consideration. More specifically, the PRC
shall have responsibility to:

 

(a)review and discuss [*], and discuss and advise [*];

 

(b)Review and oversee the [*] hereunder, including the [*], and [*] with respect
to [*];

 

(c)review and evaluate [*];

 

(d)review and evaluate [*] and

[*];

 

(e)oversee and discuss [*]; including [*];

 

(f)Review [*] to evaluate the [*];

 

(g)discuss and [*], and [*] activities under this Agreement, including [*], and
[*];

 

(h)discuss and approve [*] or [*]; and

 

(i)review [*].

 

The PRC will seek in good faith and acting reasonably to reach consensus on all
matters before it, provided that, after good faith reasonable discussions, (i)
[*], and (ii) [*]. For clarity, neither the PRC as a whole nor the party
representatives to the PRC have the power or authority to amend or modify this
Agreement.

 

2.14Regulatory Matters. During the term of this Agreement, as between the
Parties (and except as otherwise provided in Section 2.6 as to the FDA request
to be prepared by COMPANY), MSK shall prepare, file, maintain, and own all
Regulatory Filings and related submissions with respect to each Option Product
program and shall bear the cost of such preparation, filing, maintenance, and
ownership, until the transfer, if any, to COMPANY of such Regulatory Filings
upon exercise by COMPANY of the Option (as provided in the License Agreement).
Upon request, MSK will provide the PRC and COMPANY with copies of all Regulatory
Filings and related correspondence submitted to Regulatory Authorities or
received from Regulatory Authorities with respect to any Option Product. MSK
shall keep COMPANY informed of the status of all such Regulatory Filings,
including any amendments or updates thereto and any FDA or other regulatory
authority comments or requirements with respect thereto.

 

ARTICLE 3 – PATENT PROSECUTION AND PATENT EXPENSES

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

3.1Promptly after the Effective Date, MSK and the COMPANY shall form an “IP
Committee,” [*], each having reasonable experience and expertise in managing
intellectual property matters. The IP Committee shall be responsible for
discussing and establishing the patent prosecution strategy for patent
applications covering any potentially patentable inventions within the Tangible
Materials and/or Option Know- How, and for reviewing and managing the
prosecution of any patent applications that are determined by the IP Committee
to be filed covering any such inventions. It is understood that MSK owns the
Tangible Materials and Option Know-How existing as of the Effective Date, and
that any additional materials (including cells and cell lines), data, methods,
results, know-how and other information that are developed by or on behalf of
MSK (or its Affiliate) during the term of this Agreement and that meet the
definition in Section 1.10 or Section 1.18 (as applicable) shall be included in
the scope of the Tangible Materials or Option Know-How (as applicable) and shall
be owned by MSK (or jointly owned by MSK with COMPANY, if applicable as provided
below), and MSK shall retain such ownership rights, subject only to the Option
and other rights granted to COMPANY under this Agreement and (if effective) the
License Agreement. It is also agreed that, pursuant to the activities conducted
by the Parties under this Agreement, the Parties may jointly create, develop or
make materials or information that meet the definition in Section 1.10 or
Section 1.18 (as applicable), and that such jointly-created materials or
information shall be Tangible Materials or Option Know-How (as applicable) that
are owned jointly by the Parties, with each Party having an undivided one-half
interest therein (with MSK’s interest subject to the Option and other rights
granted to COMPANY under this Agreement and (if effective) the License
Agreement).

 

3.2In accordance with the instructions and direction of the IP Committee, MSK
shall conduct the prosecution and maintenance (including conducting any
oppositions, re-examination and other similar proceedings) of the Patent Rights
(the “Prosecution”) using patent counsel of its choice, such counsel reasonably
acceptable to COMPANY, and in accordance with the following.

MSK shall consult fully with COMPANY as to the Prosecution of such Patent
Rights, and shall furnish to COMPANY copies of all material documents relevant
to any such. Each Patent Right filed by MSK hereunder shall be listed by the
Parties on Exhibit A of this Agreement, and the Parties shall update such
Exhibit A list to reflect all additional Patent Rights filed or issued, and
updates in the prosecution thereof.  MSK shall furnish such material documents
and consult with COMPANY in sufficient time before any action by MSK is due to
allow COMPANY reasonable time to provide comments thereon, which comments MSK
shall reasonably consider and seek to accommodate. COMPANY shall cooperate
reasonably with the MSK in the Prosecution of the Patent Rights. If COMPANY
desires MSK to file and maintain Patent Rights beyond the scope proposed by MSK
with respect to (i) regions and countries filed and/or (ii) scope of coverage,
then COMPANY shall reimburse MSK for the costs associated with such additional
coverage. MSK shall not withdraw or abandon any such rights during the term of
this Option Agreement without consent of COMPANY, which shall not be
unreasonably withheld. With respect to jointly-owned Patent Rights, the Parties
(through the IP Committee) shall discuss and agree on which Party shall take the
lead in the Prosecution of such Patent Rights, and the Parties shall share
equally (except as otherwise agreed) in the out-of-pocket costs and expenses of
such Prosecution.

 

3.3[*] during the term of the Agreement [*] (except as otherwise [*]) for
filing, prosecuting and maintaining Patent Rights [*], [*]. However, [*] for [*]
of [*] or [*], and [*] and [*].

 

ARTICLE 4 – CONFIDENTIALITY; PUBLICATION

 

Each Party agrees that Confidential Information of the other Party disclosed to
it or to its employees under this Agreement shall for the period from the
Effective Date until the date [*] after the later of (i) the end of the Term of
the Agreement, or (ii) the end of the term of the License Agreement (if it is
entered into):

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

(a)be used only in connection with the purposes of this Agreement;

 

(b)be disclosed only to those who have a need to know it in connection with the
Agreement; and

 

(c)be safeguarded with the same care normally afforded confidential information
in the possession, custody or control of the party holding the Confidential
Information but no less than reasonable.

 

(d)not be disclosed, divulged or otherwise communicated except with the express
written consent of the disclosing party.

 

The foregoing shall not apply to specific Confidential Information to the extent
the receiving party of such Confidential Information disclosed can demonstrate
that it:

 

(i)Was in the public domain prior to the date of the disclosure; or

 

(ii)enters the public domain through no fault of the receiving Party; or

 

(iii)was already known to the receiving Party at the time of disclosure as
evidenced by written records in the possession of the receiving Party prior to
such time; or

 

(iv)is subsequently received by the receiving Party in good faith from a third
party without breaching any confidential obligation between the third party and
the disclosing Party; or

 

(v)was independently developed, as established by tangible evidence, by the
receiving Party without reference to any Confidential Information provided by
the disclosing Party.

 

Further, notwithstanding the foregoing non-disclosure obligations, a receiving
Party may disclose specific Confidential Information of the other Party to the
extent such Confidential Information is required to be disclosed in order to
comply with a court order or applicable statutes or regulations, provided that
prior to any such disclosure to the extent reasonably practicable, the receiving
Party from whom disclosure is sought shall promptly notify the other Party and
shall afford such other party the opportunity to challenge or otherwise lawfully
seek limits upon such disclosure of the Confidential Information and that the
receiving Party only discloses such Confidential Information as is required to
be disclosed, taking into account any protective or other order limiting or
quashing the disclosure obligation. In addition, COMPANY may disclose MSK
Confidential Information as required by law or applicable regulation (provided
COMPANY shall use reasonable efforts to obtain confidential treatment of any
such disclosure) and in confidence to prospective investors, strategic partners,
merger partners, or acquirers and to their respective professional advisors, as
reasonably needed in connection with a possible investment in or other business
transaction with COMPANY.

 

COMPANY recognizes and accepts that under MSK’s mission as an academic medical
center, MSK and its investigators must have a meaningful right to publish
without COMPANY’s prior approval or editorial control, but subject to reasonable
prior review and comment. Subject to the following, MSK reserves the right to
publish the scientific findings from research and clinical trials related to
Option Rights and Option Products. Prior to making any proposed publication
(e.g., manuscript,

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

abstract or other public disclosure), of data and results relating to the
Tangible Materials and/or Option Know-How and/or Option Products, and/or that
contains Confidential Information of COMPANY or its Affiliates, MSK will submit
the abstract or manuscript to the IP Committee and to COMPANY at least [*]
before public submission or disclosure thereof.  The IP Committee shall
immediately review such proposed publication or submission to determine if there
are any impacts on potentially patentable inventions and shall inform the
Parties of its determinations. COMPANY shall have the right to review and
comment upon the proposed public disclosure in order to protect such
Confidential Information and the patentability of any inventions disclosed
therein, and may request that certain results, data or information not be
disclosed if such disclosure likely would negatively impact the development or
commercialization of Option Products, and MSK will reasonably consider all such
requests. Further, upon COMPANY’s request, public disclosure shall be delayed
[*] to enable MSK to secure adequate intellectual property protection of any
patentable or trade secret subject matter contained therein that would otherwise
be negatively affected by the publication.

 

 

ARTICLE 5 – INDEMNIFICATION

 

5.1COMPANY shall indemnify, defend and hold harmless MSK and its trustees,
directors, officers, medical and professional staff, employees, students, and
agents and their respective successors, heirs, and assigns (each an
“Indemnitee”), against all costs, judgments and expenses or liability (including
legal expenses and reasonable attorney’s fees) (“Costs”) resulting from any
third party claims, proceedings, or demands against Indemnitees (“Claims”)
arising out of or resulting from: (a) Company Indemnity Activities, or (b) a
breach by COMPANY of any of its representations, warranties or obligations under
this Agreement, provided however, that COMPANY will not be obligated to
indemnify, defend and hold harmless any Indemnitee against any Costs or Claim,
to the extent it arises out of, results from, or is increased by any MSK act or
omission that constitutes willful misconduct or gross negligence, or any MSK
clinical trial or other research on Option Product or the Library. The
Indemnitee will promptly give notice to COMPANY of any Claims that are subject
to the above indemnity obligations, and COMPANY will have the right to defend
the same, including selection of counsel reasonably acceptable to MSK and to
control of the proceedings; provided that COMPANY will not, without the written
consent of the Indemnitee, settle or consent to the entry of any judgment (i)
that does not release the Indemnitee from all liability with respect to such
third party claim, or (ii) which may materially adversely affect the Indemnitee
or under which the Indemnitee would incur any obligation or liability. MSK and
each Indemnitee agrees to cooperate and provide reasonable assistance to such
defense at COMPANY’s expense. MSK at all times reserves the right to select and
retain counsel of its own at its own expense to defend MSK’s interests.

 

5.2COMPANY shall obtain and carry in full force and effect general liability
insurance that shall protect COMPANY and MSK in regard to potential liability,
conduct, and events covered by Section 5.1 above. Such insurance shall be
written by a reputable insurance company, and shall be endorsed to include
liability coverage. The limits of such insurance shall not be less than [*] per
occurrence with an annual aggregate of [*]. COMPANY shall provide MSK with
Certificates of Insurance evidencing the same and provide MSK with prior written
notice of any material change in or cancellation of such insurance.

 

ARTICLE 6 – WARRANTIES; DISCLAIMER OF WARRANTIES; LIMITATION OF LIABILITY

 

6.1MSK hereby represents and warrants as of the Effective Date that: (a) it has
the full legal and institutional rights to execute and enter into this Agreement
and to perform all its obligations hereunder and under the License Agreement (if
executed by COMPANY); (b) it has not granted to any third party any rights to
commercialize any Option Products or any cells in the Library,

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

or any products derived from any cells in the Library; (c) MSK has the lawful
right to grant to COMPANY the Option and all other rights granted to COMPANY
under this Agreement, and to grant the license rights contemplated to be granted
in the License Agreement; (d) the execution, delivery and performance of this
Agreement and the License Agreement by MSK are within the corporate power of
MSK, have been duly authorized by all necessary or proper corporate action

and are not in contravention of any provision of the certificate of formation of
MSK; (e) [*]; (f) [*], including [*]; (g) [*] and [*] in this Agreement, subject
to [*]; (h) all clinical trials of products containing or based on cells in the
Library have been conducted pursuant to standard forms of informed consent; (i)
MSK’s manufacturing of all Option Products used in clinical trials (through the
Effective Date, and for ongoing trials) has been, and will continue to be under
this Agreement, in accordance with governing protocols, methods and procedures
as required by the FDA for use in such human trials; (j) there are no additional
T-cell products based on or derived from any cell line (including any donor
T-cell line) in the Library, other than the Option Products; (k) there are no
additional T-cell products based on or derived from any cell line (including any
donor T-cell line) in the Library, as to which any rights (including option,
license or other similar rights) have been granted to a third party; (l) Exhibit
A is a substantially accurate listing of all cells and cell lines in the Library
as of the Effective Date, [*], and [*], and [*]; (m) there are no claims,
allegations or actions pending or overtly threatened against MSK that the
research, development, creation, use or manufacture of the Library or Option
Products (or any part thereof) violates any rights of any third party; (n) there
are no Excluded Products that (1) are part of the Library; or (2) were used in
sourcing, preparing, creating, or improving or maintaining the Library [*]; and
(o) the Excluded IP does not claim or cover or comprise the Library or its
manufacture or use, or any materials that were used in sourcing, preparing,
creating, or improving or maintaining the Library (including PBMCs,
EBV-transfected B cells (for stimulation), and artificial antigen cells related
to EBV/CMV/WT-1).

 

6.2OTHER THAN AS EXPRESSLY PROVIDED IN SECTION 6.1, MSK MAKES NO REPRESENTATIONS
AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING BUT
NOT LIMITED TO WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
VALIDITY OF PATENT RIGHTS, ISSUED OR PENDING, OR THAT THE OPTION PRODUCTS OR
RIGHTS GRANTED DO NOT INFRINGE THE PATENT RIGHTS OF OTHERS. ANY AND ALL SUCH
WARRANTIES ARE HEREBY DISCLAIMED

 

6.3IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY CONSEQUENTIAL, INDIRECT,
SPECIAL, INCIDENTAL, OR PUNITIVE DAMAGES ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO LOST PROFITS, FROM ITS PERFORMANCE
OR NONPERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT.

 

 

ARTICLE 7 – USE OF MSK’S NAME

 

COMPANY shall not use the names of MKSCC, including Memorial Sloan Kettering
Cancer Center, Sloan Kettering Institute for Cancer Research, and Memorial
Hospital for Cancer and Allied Diseases, nor any of their employees, nor any
adaptation thereof, in any public announcements, publicity or advertising
without prior written consent obtained from MSK in each case, except as
otherwise expressly permitted hereunder. MSK agrees that COMPANY may issue a
press release regarding this Agreement (including the Option to enter into the
Licensed Agreement) in the form attached as Exhibit G.  In acknowledgement that
COMPANY may need to use the name of MSK or the MSK Investigators in furtherance
of the COMPANY’s efforts to obtain financing, in connection with strategic or
licensing discussions, and in other legitimate business matters of the COMPANY,
MSK agrees that Licensee may disclose in confidence to such parties (and their
professional advisors) the terms of this Agreement, and that for any additional
disclosures regarding MSK or MSK Investigators

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

that Licensee requests to make to such parties, MSK shall use good faith efforts
to secure prior written consent for such use in a timely manner in line with its
business practices following receipt of a written request for such use by
COMPANY.  For clarity, COMPANY may request MSK pre-approve documents which make
use the name of MSK for use in non-public and/or confidential venues in
furtherance of the COMPANY’s efforts to obtain financing, negotiate licenses,
and secure personnel: upon receipt of such written pre-approval, COMPANY may use
the name of MSK in such non-public and/or confidential venues without prior
written consent in each case to the extent such use does not deviate
significantly from the pre-approved documents. Notwithstanding the foregoing,
COMPANY may disclose in confidence that COMPANY has the Option granted from MSK,
and the general terms of the Option and License Agreement. Further, COMPANY
shall be free to continue to publish or disclose specific information about MSK
or this Agreement that MSK has previously consented, pursuant to the above, may
be publicly disclosed by COMPANY, but only in the form, manner, and extent of
MSK’s prior approval. Further, MSK agrees that COMPANY may disclose in SEC and
other similar regulatory filings the existence and general terms of this
Agreement and the names of the parties to the Agreement, and material
developments under this Agreement to the extent such disclosures must be made to
comply with applicable laws, regulations and/or securities exchange rules.

 

ARTICLE 8 – TERMINATION

 

8.1        The term of this Agreement (the “Term”) shall be from the Effective
Date until the sooner of (i) the end of the Initial Development Period (as it
may be extended), or (ii) COMPANY’s exercise of the Option. For clarity, if
COMPANY exercises the Option prior to the end of the Initial Development Period,
then the License Agreement shall immediately come into full force and effect
upon such exercise of the Option and this Agreement shall terminate.

 

COMPANY has the right to terminate this Agreement on written notice to MSK in
the event that COMPANY determines that there is a substantial business,
scientific, technical or ethical reason not to proceed with development or
licensing of Option Products.

 

8.2In the event COMPANY commits a material breach of its obligations under this
Agreement, then MSK may provide COMPANY written notice identifying in detail the
breach and demanding cure thereof. If COMPANY does not cure such breach within
[*] after receiving such notice, then MSK may terminate this Agreement
immediately and the Option shall immediately terminate, provided that (a) If
such breach is not curable, then MSK may terminate the Agreement on written
notice, and (b) if such breach is not curable within such [*] cure period, but
is likely curable, using diligent efforts, within [*] after such notice, then
MSK may not terminate the Agreement so long as COMPANY is using diligent efforts
to cure such breach, and cures the breach prior to the end of such [*] period.

 

8.3Upon the expiration or termination of this Agreement, all rights (including
the Option) granted to and obligations of COMPANY shall terminate, and COMPANY
shall (i) immediately discontinue all use of Option Products, Tangible Materials
and Know-How, and Confidential Information of MSK; and (ii) within [*] return to
MSK or certify to MSK (at MSK’s election) the destruction of all Option
Products, Tangible Materials and Know-How, and Confidential Information of MSK.
Notwithstanding the foregoing, Section 6.3 and Articles 4, 5, and 9 shall
survive any expiration or termination of the Agreement.

 

ARTICLE 9 – GENERAL

 

9.1This Agreement may not be assigned by COMPANY or MSK without the prior
express written consent of the other Party, such consent not to be unreasonably
withheld, except that

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

COMPANY may assign the Agreement (a) to its Affiliate, provided that COMPANY
will remain responsible for performance of all its obligations hereunder, or (b)
to its successor in interest in connection with any merger, acquisition or sale
of all or substantially all of COMPANY’s assets, provided that the assignee
agrees in writing to MSK to perform all of the COMPANY obligations hereunder.
Any prohibited assignment of this Agreement shall be null and void.

 

9.2Any notice required by this Agreement shall be given by prepaid, first class,
certified mail, return receipt requested, or other means providing proof of
delivery, effective upon receipt addressed to:

 

Except for payments, each notice or other communication pursuant to this
Agreement shall be sufficiently made or given when delivered by courier or other
means providing proof of delivery to such party at its address below or as it
shall designate by written notice given to the other party:

 

In the case of MSK:

 

Memorial Sloan Kettering Cancer Center

Office of Technology Development

 

If by mail:1275 York Ave., Box 524

New York, NY 10065

 

If by courier:600 Third Avenue, 16th floor

New York, NY 10016

 

Attn: Vice President, Technology Development

Tel: 1-212-639-6181 (not for notice)

Fax: 1-212-888-1120 (not for notice)

 

With copies to:

 

Memorial Sloan Kettering Cancer Center

Office of General Counsel

 

If by mail:1275 York Ave.

New York, NY 10065

 

If by courier:1275 York Ave.

New York, NY 10065

 

Attn: General Counsel

Tel: 1-212-639-5800 (not for notice)

Fax: 1- 212-717-3517 (not for notice)

 

In the case of COMPANY:

 

Atara Biotherapeutics, Inc.

3260 Bayshore Blvd.

Brisbane, CA 94005

Attn:  CEO

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

With copy to:

 

Cooley LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, CA 94306-2155

Attn: Barclay James Kamb

 

9.3All payments due hereunder shall be remitted to:

 

Sloan Kettering Institute for Cancer Research (Tax I.D. No. [*]), shall have a
note on the check stub or on its transmittal letter that the payment relates to
Agreement SK2014-1212, shall note the applicable invoice number, and shall be
forwarded to MSK’s lock-box:

 

Memorial Sloan Kettering Cancer Center

P. O. Box 29035

New York, NY 10087-29035

 

9.4This Agreement shall be construed, governed, interpreted and applied in
accordance with the laws of the State of New York, U.S.A., and each of the
Parties shall consent to the exclusive jurisdiction of the state and federal
courts located in New York County, New York, for the resolution of any action
related to or arising from this Agreement or any aspect of the Parties’
relationship.

 

9.5Severability. Except to the extent a provision is stated to be essential, or
otherwise to the contrary, or such provision is material and essential to the
main purpose and intent of the Agreement, the provisions of this Agreement are
severable, and in the event that any provisions of this Agreement shall be
determined to be invalid or unenforceable under any controlling body of the law,
such invalidity or unenforceability shall not in any way affect the validity or
enforceability of the remaining provisions hereof, provided that the Parties
will endeavor in good faith to agree on a replacement, valid provision, to add
to this Agreement in the stead of such invalid provision, that comes closest to
achieving the intent of the Parties in such provision.

 

9.6This Agreement may be executed in any number of counterparts and each of such
counterparts shall for all purposes be an original and all such counterparts
shall together constitute but one and the same agreement.

 

9.7Force Majeure. A Party shall not lose any rights hereunder or be liable to
the other Party for damages or losses (except for payment obligations) on
account of a delay or failure of performance by the such party to the extent
such the delay or failure is occasioned or caused by war, strike, fire, Act of
God, tornado, hurricane, earthquake, fire, flood, lockout, embargo, governmental
acts or orders or restrictions (except if imposed due to or resulting from the
party’s violation of law or regulations), failure of suppliers, or any other
circumstance or reason where the delay or failure to perform is beyond the
reasonable control of such Party (a “Force Majeure”), and provided that such
failure is not caused by the gross negligence or intentional misconduct of the
Party and the Party has exerted reasonable efforts to avoid or remedy the
effects of such Force Majeure; however, if a Force Majeure event causes a
material failure of performance by a Party for a period of more than six months,
then the other Party may terminate this Agreement on written notice. For
clarity, a failure to obtain funding shall not constitute a force majeure event.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

9.8Entire Agreement. This Agreement, including its attachments and exhibits
(which attachments and exhibits are incorporated herein by reference),
constitutes the entire understanding among and between the Parties with respect
to the subject matter hereof, and supersedes all prior agreements and
communications, whether written, oral or otherwise. This Agreement may only be
modified or supplemented in a writing expressly stated for such purpose and
signed by the parties to this Agreement.

 

9.9Relationship between the Parties. The relationship between the parties under
this Agreement is that of independent contractors. Nothing contained in this
Agreement shall be construed to create a partnership, joint venture or agency
relationship between any of the parties. No party is a legal representative of
any other party, and no party can assume or create any obligation, liability,
representation, warranty or guarantee, express or implied, on behalf of another
party for any purpose whatsoever.

 

9.10Construction and Interpretation. Words (including defined terms) denoting
the singular shall include the plural and vice versa. The words “hereof,”
“herein,” “hereunder” and words of the like import when used in this Agreement
shall refer to this Agreement as a whole, and not to any particular provision of
this Agreement. The term “including” (and any variant thereof), and the giving
of examples, shall not be construed as terms of limitation and shall be deemed
to mean “including without limitation.” The headings in this Agreement shall not
affect its interpretation. Except as expressly provided herein, the rights and
remedies herein provided shall be cumulative and not exclusive of any other
rights or remedies provided by law or otherwise. Each of the parties has had an
opportunity to consult with counsel of its choice. Each provision of this
Agreement shall be construed without regard to the principle of contra
proferentem. If any provision of this Agreement is held to be invalid or
unenforceable the validity of the remaining provisions shall not be affected.
The parties shall replace the invalid or unenforceable provision by a valid and
enforceable provision closest to the intention of the parties when signing this
Agreement. This Agreement was negotiated, and shall be construed and
interpreted, exclusively in the English language.

 

[Signature Page Follows]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused duly authorized representatives to
execute this Agreement.

 

 

 

 

ATARA BIOTHERAPEUTICS, INC. MEMORIAL SLOAN KETTERING CANCER CENTER

 

 

By:      /s/ Isaac Ciechanover By: [g201505111918135262298.jpg]

Name:  Isaac CiechanoverVice President

Title:President and CEOTechnology Development

 

 

Date:  September 19, 2014Date:  September 19, 2014

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

EXHIBIT A


LIBRARY CELL LINES

 

[*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF LICENSE AGREEMENT

 




[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXCLUSIVE LICENSE AGREEMENT

 

for MSK’s technology

 

EBV/CMV and WT1 specific T-cells

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Table of Contents

 

Page

 

 

ARTICLE 1 –
DEFINITIONS................................................................................................................................
1

 

ARTICLE 2– GRANT; KNOW HOW TRANSFER
.......................................................................................
5

 

ARTICLE 3–
SUBLICENSES..............................................................................................................................
7

 

ARTICLE 4– DILIGENCE
...................................................................................................................................
8

 

ARTICLE 5– PAYMENTS
................................................................................................................................
10

 

ARTICLE 6– REPORTS AND
RECORDS....................................................................................................
12

 

ARTICLE 7– PATENT PROSECUTION; THE LICENSED PATENTS
............................................... 13

 

ARTICLE 8– INFRINGEMENT
......................................................................................................................
14

 

ARTICLE 9– MANUFACTURE AND SUPPLY
..........................................................................................
15

 

ARTICLE 10 – CONFIDENTIALITY
................................................................................................................
16

 

ARTICLE 11 – INDEMNIFICATION, PRODUCT LIABILITY
................................................................. 17

 

ARTICLE 12 – REPRESENTATIONS, WARRANTIES AND DISCLAIMERS
..................................... 18

 

ARTICLE 13 – COMPLIANCE WITH
LAW...................................................................................................
19

 

ARTICLE 14 – NON-USE OF MSK’S NAME
.................................................................................................
20

 

ARTICLE 15 – PUBLICATION
..........................................................................................................................
20

 

ARTICLE 16 – ASSIGNMENT
...........................................................................................................................
21

 

ARTICLE 17 – TERMINATION
........................................................................................................................
21

 

ARTICLE 18 – NOTICES AND OTHER COMMUNICATIONS
................................................................ 23

 

ARTICLE 19 – MISCELLANEOUS PROVISIONS
........................................................................................
24

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

EXCLUSIVE LICENSE AGREEMENT

 

 

This Exclusive License Agreement(the “Agreement”), entered into effective as of

, 20 (“Effective Date”), is by and between Memorial Sloan Kettering

Cancer Center(“MSK”), a New York not-for-profit corporation with principal
offices at 1275

York Avenue, New York, NY 10065, and Atara Biotherapeutics, Inc.(“Licensee”), a
corporation with offices at 3260 Bayshore Blvd., Brisbane, CA 94005. MSK and
Licensee are sometimes referred to singly as “Party” and collectively as
“Parties.”

 

 

WITNESSETH

 

WHEREAS, MSK owns certain Licensed Rights (as later defined herein) and desires
to have the Licensed Rights utilized in the public interest;

 

WHEREAS, Licensee and MSK previously entered into that certain Exclusive Option
Agreement, dated September ___, 2014 (the “Option Agreement”), under which
(inter alia ) MSK granted Licensee the exclusive option (the “Option”) to obtain
exclusive license rights to the Licensed Rights and possibly to obtain from MSK
supply of certain products covered by such license rights, pursuant to the terms
of this Agreement;

 

WHEREAS, Licensee has exercised the Option and thus obtains the exclusive
license to the Licensed Rights to commercially develop and commercialize the
Licensed Rights through a commercially reasonable, diligent program of
exploiting the Licensed Rights whereby public utilization shall result
therefrom; and

 

WHEREAS, MSK is willing to grant such license to Licensee, and to supply such
products, on the terms and conditions that follow;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Parties hereto agree as follows:

 

 

ARTICLE 1– DEFINITIONS

 

For the purpose of this Agreement, the following capitalized words and phrases
shall have the following meanings:

 

1.1

“Additional Antigens” has the meaning ascribed to such term in the Option
Agreement.

 

1.2

“Affiliate” means, with respect to a Party, any person, firm, corporation or
other entity controlling, controlled by, or under common control with such Party
hereto. The term “controlling” as used in this definition (with correlative
meanings for the terms “controlled by” and “under common control with”) means
that the applicable person, firm, corporation or other

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

entity has the actual ability (directly or indirectly) to direct and control the
management and business of the applicable Party, whether through ownership,
directly or indirectly, of more than fifty percent (50%) of the voting capital,
or the ability to effect the election of a majority of the directors, or by
contract or otherwise. In any jurisdiction where 50% control is not permitted by
applicable law, the “greater than 50%” threshold shall be deemed satisfied by
the possession of substantially the maximum percentage allowable in such
jurisdiction. With regard to MSK, “Affiliate” shall include Sloan Kettering
Institute for Cancer Research and the Memorial Hospital for Cancer and Allied
Diseases.

 

1.3

“CMV Product” means (a) any CMV-specific T-cells or cell line that are part of
the Library, together with (b) such additional CMV-specific T-cells or cell
lines that were or may be developed during the term of the Option Agreement or
this Agreement in the laboratory of Dr. Richard O’Reilly or otherwise pursuant
to plans approved by the PRC or the Steering Committee (but for clarity not
including any Excluded Products), (c) [*].

 

1.4

“Combination Product” means a finished pharmaceutical product that comprises a
Licensed Product and further comprises one or more other active pharmaceutical
ingredients (that is, drug substances, and excluding, for clarity, excipients,
formulation ingredients, adjuvants, delivery devices and the like).

 

1.5

“Commercially Reasonable Efforts” means, with respect to particular obligations
or tasks, such level of efforts applied to carry out such obligations or tasks
consistent with the efforts used in the biopharmaceutical industry by a company
of comparable size in connection with the development or commercialization of
biopharmaceutical products that are of similar status, to accomplish such
obligations or tasks, at the same stage of development or commercialization, as
applicable, for internally developed healthcare products in a similar area with
similar market potential, at a similar stage of their product life taking into
account the existence of other competitive products in the market place or under
development, the proprietary position of the product, the regulatory structure
involved, the anticipated profitability of the product and other
commercially-relevant factors. It is understood that such factors may change
from time to time based upon changing scientific, business and marketing and
return on investment considerations and that the level efforts typically devoted
by Licensee may also change, based on such changes and/or changes in development
or commercial stage.

 

1.6

“Confidential Information” means, with respect to a Party, all confidential or
proprietary information disclosed by such Party to the other Party in connection
with this Agreement, which may include methods or manufacture or use,
formulations, clinical data, test results, and research and development plans,
whether in oral, graphic, electronic, or any other media or form.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

1.7

“Contract Quarter-Year” means any of the three month periods ending on March 31,
June 30, September 30 and December 31 of each calendar year.

 

1.8

“Database” means any database or other similar collection of data in MSK’s
possession that correlates or links, for the donors of cells in the Library, HLA
typing (and other similar blood type data or analysis) with the cell type and
the donor of the cells in MSK’s possession at any time during the term of this
Agreement; provided that [*] and [*] and [*].

 

1.9

“EBV Product” means (a) any EBV-specific T-cells or cell line that are part of
the Library, together with (b) such additional EBV-specific T-cells or cell
lines that were or may be developed during the term of the Option Agreement or
this Agreement in the laboratory of Dr. Richard O’Reilly or otherwise pursuant
to plans approved by the PRC or the Steering Committee (but for clarity not
including any Excluded Products), [*].

 

1.10

“Excluded IP” means: (a) inventions or discoveries [*], together with and
patents and patent applications claiming inventions [*], that are (i) [*], but
only so long as [*], or (ii) [*], but only so long as [*] or [*]; and (b) the
patents and applications listed on Exhibit D hereto. MSK covenants and warrants
that the Database, Library, EBV Products, CMV Products, and WT1 Products are not
within the “Excluded IP.”

 

1.11

“Excluded Products” means [*] products (a) [*], or (b) that are [*]. MSK
covenants and warrants that the EBV Products, CMV Products, and WT1 Products are
not within the “Excluded Products.”

 

1.12

“Field of Use” means all therapeutic, prophylactic, diagnostic and other
healthcare-related uses (including research and development in the field of
healthcare).

 

1.13

“Follow-On Product” means any product developed under a Sponsored Research
Program (as contemplated in Section 2.10 of the Option Agreement) conducted by
MSK under COMPANY funding pursuant to Section 2.10(b) or 2.10(c) of the Option
Agreement, for which COMPANY exercised its option under such Section.

 

1.14

“Licensed Know-How” means all know-how, data, results, protocols, regulatory
filings, assays and other information relating to or useful for making,
propagating, improving, maintaining and/or using the Licensed Products and/or
the Library, that are owned or controlled by MSK at any time during the Term of
this Agreement, including the Databases, and including the information generally
described in the applicable section of Exhibit A of this Agreement.

 

1.15

“Licensed Tangible Materials” means: the Library; all improvements, additions or
modifications thereto made by or on behalf of MSK during the

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

term of this Agreement pursuant to activities conducted in accordance with this
Agreement; and all materials (including those generally described in the
Tangible Materials section of Exhibit A of this Agreement) used in sourcing,
preparing, creating, or improving or maintaining the Library [*].

 

1.16

“Library” means the collection of T-cells and cell lines, including “donor” T-
cell lines, created, isolated or developed at MSK in the laboratory of Dr.
Richard O’Reilly, as existing on the Effective Date, including all such cells or
cell lines identified in Exhibit A of this Agreement, and including all
additions, augmentations or modifications made to the foregoing collection.

 

1.17

“Licensed Rights” means the Licensed Patent Rights, the Licensed Tangible
Materials and the Licensed Know-How (or any part of any of the foregoing).

 

1.18

“Licensed Product” means any T-cell product specific to CMV, EBV, or WT1 made,
used, imported, offered for sale, sold, reproduced, performed, displayed,
distributed, or otherwise utilized by or on behalf of Licensee, or its
sublicensees, that comprises, is based on or is made using Licensed Rights,
including any EBV Product, CMV Product, WT1 Product and/or Follow-On Product.
Excluded from Licensed Product are all Excluded Products.

 

1.19

“Net Sales” means the gross price billed or invoiced on sales of Licensed
Products by Licensee, its Affiliates, or Sublicensees during the applicable
Royalty Term(s), less:

 

(a)

Freight and shipping expenses (actual), including insurance, to the extent
billed to the customer;

 

(b)

Cash, trade, volume, and prompt payment discounts actually granted and deducted
solely on account of sales of Licensed Products;

 

(c)

Rebates actually paid to individual or group purchasers of Licensed Products
that are solely on account of the purchase of such Licensed Products;

 

(d)

credits, reserves or allowances granted for (i) damaged, outdated, returned,
rejected, withdrawn or recalled Product, (ii) wastage replacement and
short-shipments; (iii) billing errors and (iv) indigent patient and similar
programs (e.g., price capitation);

 

(e)

Taxes (including sales, value added, consumption and similar taxes), duties and
other governmental charges actually incurred, paid or collected and remitted to
the relevant tax or other authority for the sale, export, import, transfer or
use of Licensed Products;

 

(f)

government-mandated rebates and price reductions, and chargebacks, rebates or
fees granted to governmental healthcare organizations,

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

purchasing groups, wholesalers, distributors, selling agents (excluding any
sales representatives of a selling party), group purchasing organizations, Third
Party payors, other contractees and managed care entities;

 

(g)

retroactive price reductions actually granted to the Third Party applicable to
sales of the product; and

 

(h)

[*], with respect to the sale of the Licensed Product, based on [*] of the [*]
during the applicable period.

 

To the extent that Licensed Product [*], including [*] then in calculating Net
Sales for the sale of such Licensed Product, [*] such Licensed Product [*] may
be [*].

 

Sales of Licensed Product(s) between or among Licensee and its Affiliates or
Sublicensees shall be excluded from the computation of Net Sales and no payments
shall be payable on such sales, except where such Affiliates or Sublicensees are
the end users of the Licensed Product sold.

 

If Licensee or its Affiliate or Sublicensee [*] and [*], then [*] Licensee shall
[*] and [*] (taking into account [*] or [*], with the understanding that [*]).
If [*], the Affiliate or Sublicensee [*]. Such [*] (it being understood that [*]
for purposes of this Agreement), [*], [*].

 

1.20“Licensed Patent Rights” means:

 

(a)

The patents and applications (if any) listed on Exhibit C of this Agreement
(including any patent applications added to Exhibit C pursuant to Section 7.1);

 

(b)

U.S. and ex-U.S. patents that issue from or claim priority to any applications
in (a), but not including claims in continuation-in-part applications or patents
except to the extent provided in (c) below;

 

(c)

Claims in continuation-in-part applications or patents described in (b) above to
the extent that such claims are entitled to priority to patents or patent
applications in (a);

 

(d)Any reissues or re-examinations of patents described in (a), (b), or (c)

above; and

 

(e)

Any ex-US applications and patents that are equivalent to any of the foregoing.

 

Excluded from Licensed Patent Rights is all Excluded IP.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

1.21

“Patent Expenses” means all actual out-of-pocket expenses (such as outside
counsel fees and patent filing fees) incurred by MSK in the prosecution, filing,
and maintenance hereunder of Licensed Patent Rights (including any oppositions,
re-examinations, and other similar proceedings), but excluding for clarity any
internal costs of MSK (such as research costs, overhead or internal patent
costs).

 

1.22“PRC” means the PRC committee under the Option Agreement.

 

1.23

“Restricted Know-How” means Licensed Know-How that (a) is important to the
making, propagating, improving, maintaining and/or using any Licensed Product
and/or the Library, and (b) is not generally applicable and useful (in a
substantial manner) for other research or development activities not involving
the Library or Licensed Products.

 

1.24

“Royalty Term” means, for a particular Licensed Product, on a Licensed
Product-by-Licensed Product basis and country-by-country basis, the period from
the Effective Date to the later of: (a) expiration of the last Licensed Patent
Rights embracing such Licensed Product; (b) expiration of any market exclusivity
period granted by law with respect to such Licensed Product; or (c) [*] from the
date of first commercial sale of the Licensed Product in the applicable country.

 

1.25

“Royalty Year” means each twelve (12) month period commencing January 1 and
ending December 31 during the term of this Agreement, except that for the first
calendar year of this Agreement, the Royalty Year shall be the period of time
between the Effective Date and the next following December 31.

 

1.26

“Steering Committee” means the committee of that name formed by the Parties
under Section 2.8 of this Agreement.

 

1.27

“Sublicensee” means any person or business entity to which Licensee has granted
a sublicense of the Licensed Rights.

 

1.28

“Sublicense Income” means all consideration (e.g., upfront fees, milestone
payments, and other similar license fees) received by Licensee from a
Sublicensee based on the grant to such Sublicensee of a sublicense under the
license rights granted to Licensee under this Agreement, but excluding: (a)
royalty payments; (b) payments made at fully-burdened cost to fund prospectively
research and development costs and expenses for Licensed Products; (c) bona fide
loans; (d) payments to purchase capital stock of Licensee at fair market value;
and (e) transfer price payments for the purchase of Licensed Product supplied by
Licensee (or its Affiliate) made at prices in compliance with the rules of
applicable tax authorities.

 

1.29

“Term” shall mean the term of this Agreement, which will be the period as
defined in Section 16.1.

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

1.30“Territory” shall mean worldwide.

 

1.31

“WT1 Product” means (a) any WT1-specific T-cells or cell line that are part of
the Library, together with (b) such additional WT1-specific T-cells or cell
lines that were or may be developed during the term of the Option Agreement or
this Agreement in the laboratory of Dr. Richard O’Reilly or otherwise pursuant
to plans approved by the PRC or the Steering Committee (but for clarity not
including any Excluded Products), [*].

 

ARTICLE 2 – GRANT; KNOW HOW TRANSFER

 

2.1

License Grant. Subject to the terms of this Agreement, MSK hereby grants to
Licensee the exclusive license to use and practice the Licensed Rights in the
Territory in the Field of Use and to research, develop, make, use, sell, offer
for sale, and import Licensed Products in the Field of Use in the Territory
under all the Licensed Rights, together with the right to sublicense as provided
in Article 3. Licensee shall not use the Licensed Rights for any other purpose,
except no restriction is imposed on Licensee’s use of any portion of Licensed
Rights that are in the public domain, or that become part of the public domain
without fault of Licensee.

 

2.2

Limitations. Licensee shall not during the term of this Agreement [*], provided
that Licensee may [*] or [*], or [*]. MSK shall not during the term of this
Agreement grant to any third party any option, licenses or other rights to T-
cells specific to EBV, CMV, WT1 or Additional Antigens developed at MSK by or in
the laboratory of Dr. Richard O’Reilly, or to any other T-cells in the Library,
and shall not provide any confidential or proprietary Tangible Materials or
Restricted Know-How to any third party or otherwise encumber the Tangible
Materials or Restricted Know-How, provided that MSK may do so (i) [*] only, [*]
(without [*] except [*]), or as otherwise approved in writing by Licensee, such
consent not to be unreasonably withheld, and (ii) [*] that are either [*] or are
approved by Licensee [*].

 

2.3

Other T-Cell Products. If MSK becomes aware, at any time during the term of the
Agreement [*], of any [*] that are [*] (such as [*], but only to the extent [*]
or [*], or [*]) that are [*] and are [*], and that become available for
licensing or are appropriate for being supported by a sponsored research program
(each, a “Competitive Program”), MSK agrees to notify Licensee of the
Competitive Program and shall provide reasonably detailed information about the
technology. For any such technology that is available for licensing, Licensee
then will have an exclusive [*] period from such notice and delivery of
information during which it will have the right to elect to exercise an
exclusive right of first negotiation for an exclusive license to such
Competitive Program. If Licensee elects to obtain such license, MSK and Licensee
shall negotiate exclusively and in good faith for [*] to seek to reach agreement
on the terms of such license agreement for such Competitive Program. If at the

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

end of such negotiation period the Parties have not reached agreement, then MSK
may negotiate with other parties, and MSK may grant such license to a third
party provided that, [*]. For any such technology that is available for
sponsored funding as an MSK internal research program under a sponsored research
agreement, Licensee then will have an exclusive [*] period from such notice and
delivery of information and of a bona fide firm proposal by MSK for scope of the
research and the budget to be supported, during which Licensee will have the
exclusive right to enter into a sponsored research agreement to cover funding if
such research program and an option to license the results thereof. If Licensee
elects to enter into such a sponsored research agreement, MSK and Licensee shall
negotiate in good faith for [*] to seek to reach agreement on the terms of such
agreement for such Competitive Program, and if at the end of such negotiation
period the Parties have not reached agreement then Licensee’s option to enter
into such sponsored research agreement shall terminate.

 

2.4

Reserved Rights. Notwithstanding anything in this Agreement to the contrary, MSK
shall have the right to use the Licensed Rights for (i) [*], (ii) [*], provided
that [*], or [*], that is [*]t, (iii) [*] with the prior approval of Licensee,
as provided below, and (v) [*] or [*], and provided that [*] agreed to by
Licensee as provided below. MSK shall also have the right to (vi) [*] as
provided below, and (vii) [*], solely pursuant to [*] agreed to by Licensee. For
clarity, MSK, and [*], shall not use or practice, and shall not have any right
to use or practice, or permit any Third Party to use or practice, any Licensed
Rights [*], except as expressly permitted by Licensee in writing in advance [*]
and in accordance with applicable law and regulations. However, Licensee
acknowledges that [*] and shall [*] that are [*] under this Agreement. Licensee
further agrees that [*], and will [*], or [*].

 

2.5

U.S. Government Rights. All rights granted herein are subject to rights of the
United States pursuant to 35 U.S.C. § 200 et seq., and implementing regulations
and agreements.

 

2.6

No Implied Rights; Excluded Patents. MSK reserves all its rights not expressly
granted in the Agreement. The licenses granted hereunder shall not be construed
to confer any rights upon Licensee by implication, estoppel or otherwise, and it
is understood that practice of the full scope of the Licensed Rights may not be
possible absent the grant of a license to patents not included in the Licensed
Rights. Without limiting the generality of the foregoing, no rights are granted
with respect to patents and applications that are part of the Excluded IP.

 

2.7

Know How and Materials Transfer; Maintenance. Promptly after the Effective Date,
and from time to time thereafter (as reasonably requested by Licensee), MSK
shall provide to Licensee samples of and disclose all Licensed Tangible
Materials and Licensed Know-How to Licensee, including reasonable quantities of
all separate cells or cell lines in the Library and all Databases, to

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

the extent such materials or information have not been previously disclosed and
transferred by MSK to Licensee pursuant to the Option Agreement, and including
new materials added to the Library or additions to the Licensed Tangible
Materials. MSK agrees to provide reasonable support and consultation regarding
such transfer to support Licensee’s research, development and (if applicable)
manufacture of Licensed Products and its maintenance of the Library. Licensee
can request a reasonable amount of formal meetings during the term of this
Agreement, on a reasonable schedule and format that is mutually agreeable to MSK
Investigators and Licensee, to provide Licensee with information necessary or
useful for it to carry out its obligations and/or exercise its rights under this
Agreement and to determine whether to elect to manufacture Licensed Products. In
addition MSK agrees that MSK Investigators will make themselves reasonably
available for additional telephone discussions regarding the Licensed Tangible
Materials and Licensed Know-How, including the use, manufacture and maintenance
thereof. Further, promptly after the Effective Date, MSK and Licensee shall
amend update Exhibit A to reflect all additions, enhancements, amendments and
modifications to the Tangible Materials and the Licensed Know-How that have
occurred since the date of the Option Agreement.

 

MSK shall use reasonable efforts to replace any Library materials that are or
become unviable, including [*] and/or [*]. Such obligations include, if needed,
[*], [*] unless [*]. Further, MSK shall [*] and shall [*] and [*] except [*],
and will [*] or [*] or [*]. In connection therewith, MSK shall [*] and [*], and
shall [*]. [*] and [*] unless [*]. [*] unless [*]. On reasonable request by
COMPANY or PRC, MSK shall [*]. Further, throughout the Term, MSK shall [*], and
shall [*].

 

2.8

Steering Committee. The Parties hereby established the Steering Committee,
comprised initially of the members of the PRC under the Option Agreement at the
time of Licensee’s exercise of the Option. Each Party may replace its members on
the Steering Committee, as appropriate to conduct the activities of the Steering
Committee to support the goals of this Agreement, but with the intention that
the Steering Committee have continuity with the prior activities and knowledge
and experience of the PRC. The Parties agree that the Steering Committee will
meet by telephone conference (or in person if the Parties agree) [*], or as
otherwise [*]. The Steering Committee shall be responsible for: (a) overseeing
and managing the [*], and the [*]; (b) overseeing and discussing the [*] under
the Agreement; (c) discussing and [*], including [*] and [*]; (d) reviewing and
overseeing [*]; (e) discussing and [*] under this Agreement, including [*], and
[*]; and (f) any other duties or authority that the Parties agree in writing to
add to the Steering Committee’s purview. The Steering Committee also will [*],
and [*] as specified by the Steering Committee. The Steering Committee will seek
in good faith and acting reasonably to reach consensus on all matters before it.
For clarity, Licensee (and its Affiliates and Sublicensees, as applicable)
retain the sole rights to make all decisions regarding their own research,
development and

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

commercialization of Licensed Products (but not to authorize any breach or
violation of this Agreement).

 

2.9

Regulatory Matters; Transfer of INDs. Upon the written request of Licensee, MSK
will transfer (or cause the transfer) to Licensee of all the INDs (or foreign
equivalents) for any Licensed Product open as of the Effective Date in any
country. MSK shall execute and deliver all documents and instruments, and take
all such actions, as needed to effect such transfer, including appropriate
communications with the FDA and other regulatory authorites, including as
requested by Licensee. Further, MSK shall provide to Licensee, at its request,
all reasonable regulatory assistance with respect to such INDs (and equivalents)
and the regulatory activities of Licensee relating to development of Licensed
Products. Any and all clinical activities of, or on behalf of, MSK or its
Affiliate with respect to any Licensed Product and ongoing as of the Effective
Date shall be continued, in accordance with the existing protocols and
then-current MSK clinical activities, and such clinical activities shall either
be completed by MSK, or transferred to Licensee under a reasonable transition
period as established by the Steering Committee in reasonable cooperation with
MSK. All data and results of all clinical trials on Licensed Products conducted
by or on behalf of MSK or its Affiliate are included in the Licensed Tangible
Materials and Licensed Know-How and are licensed exclusively to Licensee under
this Agreement. Licensee covenants and agrees that if this Agreement is early
terminated, Licensee shall retransfer back to MSK the INDs (and foreign
equivalents) of MSK that were transferred by MSK to Licensee pursuant to the
above provisions of this Section 2.8, such retransfer back to MSK only in the
event of early termination, and shall have the same obligations of cooperation
and assistance set forth above with respect to the initial transfer from MSK to
Licensee.

 

ARTICLE 3 – SUBLICENSES

 

3.1

Licensee and its Affiliates may grant through multiple tiers (and may amend such
sublicenses) provided that each such sublicense is consistent with and subject
to the terms and conditions of this Agreement. Licensee shall provide MSK with a
complete copy of each such sublicense agreement (or amendment) and any
associated agreements between it (or its Affiliate) and the Sublicensee, or
between an existing Sublicensee and its subsequent Sublicensee, provided that
such agreement or amendment may be redacted to remove confidential information
that does not relate to Licensed Product or Licensed Rights. Licensee shall also
promptly provide MSK with full executed copies of such agreements. All such
documents shall be deemed Confidential Information of Licensee.

 

3.2

Licensee shall remain responsible for performance of all its obligations under
this Agreement, notwithstanding the grant of any sublicense. It is agreed that
such obligations may be satisfied by the performance by one or more

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Sublicensees.Any sublicense shall by its terms require that the Sublicensee
comply with the provisions of this Agreement that by their terms are required to
be performed by a Sublicensee, including the restrictions, limitations, and
obligations of Articles 11, 13, and 14 and Sections 6.1 and 7.6, and shall
provide that MSK is a third-party beneficiary with respect to such Articles and
Sections. Any breach by a Sublicensee shall be considered a breach by Licensee,
provided that MSK shall not have the right to terminate this Agreement pursuant
to Section 17.4 for an uncured breach by Sublicensee if (i) such breach was not
made at the direction of, or with the approval of, Licensee, (ii) [*] and (iii)
Licensee promptly terminates the sublicense after the end of the applicable cure
period.

 

3.3

Licensee shall promptly provide MSK with a copy of any notice of breach,
termination, or the like sent to or received from a Sublicensee, with respect to
the applicable sublicense agreement hereunder.

 

ARTICLE 4 – DILIGENCE

 

4.1

(a) Licensee shall use its Commercially Reasonable Efforts to (i) bring Licensed
Products to market, and (ii) thereafter continue active marketing efforts for
approved Licensed Products throughout the Term.

 

Without limiting the foregoing, Licensee shall meet the following milestone
activities:

 

(i)

use Commercially Reasonable Efforts to [*] not later than [*] if [*]; provided
that if [*], then the above target timeframe to meet this diligence requirement
shall be extended by [*];

 

(ii)

use Commercially Reasonable Efforts to [*] within [*].

 

(b)

Licensee shall give MSK written notice and evidence within [*] of the
achievement of each of the above specific diligence milestones.

 

(c)

Licensee shall provide to MSK, within [*] of the Effective Date, a reasonable
summary business plan (the “Summary Plan”) for the development of the Licensed
Rights, including, for example, [*] and [*]. Thereafter, Licensee shall provide
update reports to MSK [*] to relay update and status information on Licensee’s
business, research and development progress with respect to development of
Licensed Product(s), including projections of activity anticipated [*],
generally in accordance with the topic listed in the template provided in
Exhibit B of this Agreement.

 

(d)

Licensee shall be solely responsible, at its sole cost and expense, for securing
any necessary governmental or regulatory approvals for development,manufacture,
and sale of Licensed Products

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(“Regulatory Approval”), and shall use Commercially Reasonable Efforts to obtain
such approvals. Licensee shall advise MSK, [*], of its program of development
for obtaining said approvals.

 

4.2

If Licensee is the subject of a demand, notice, inquiry, or inspection report by
a governmental authority or certification agency in relation to any Licensed
Product that (i) by its terms directs or contemplates, or may reasonably be
expected to require or relate to, suspension or cessation of manufacturing,
sale, development, or marketing of Licensed Products efforts, (ii) concerns a
recall or potential recall of Licensed Products, (iii) concerns a loss of life
or material issue of safety, or (iv) may reasonably be expected to prevent
Licensee’s compliance with its diligence obligations, then Licensee shall
provide a copy to MSK without delay and keep MSK reasonably apprised of its
response.

 

4.3

MSK agrees to permit the FDA or other regulatory agencies to inspect its
facilities used in manufacture of Option Products supplied to Licensee
hereunder. MSK shall keep Licensee fully informed of any such inspection or
audit, shall permit representatives of Licensee to attend any such inspection or
audit, and shall provide Licensee copies of any observations, inspection
documents or requests provided by any such agency relating to or resulting from
any such inspection or audit. MSK shall use diligent, good faith efforts to
address, and correct if needed, any comments or observations made by any such
agency, provided that to the extent [*] and [*], MSK shall [*], and MSK shall
[*] unless [*] (and with the understanding that [*]).

 

ARTICLE 5 – PAYMENTS

 

5.1

In consideration for the rights, privileges and licenses granted hereunder,
Licensee shall pay to MSK, in the manner hereinafter provided:

 

(a)

License Fee: Licensee shall pay to MSK a license issue fee of Four Million Five
Hundred Thousand US Dollars ($4,500,000), due within thirty (30) days after the
Effective Date. Such fee shall be nonrefundable and non-creditable against any
other obligations hereunder.

 

(b)

Running royalties: For sales of Licensed Products occurring in each country
during the Royalty Term for the applicable country and product, Licensee shall
pay to MSK a royalty in an amount equal to [*].

 

If Licensee obtains a license under patent rights of a third party that
Licensee, on the advice of patent counsel, determines, in the absence of a
license thereunder, would be considered to be infringed by the

development, manufacture, use, sale, offer for sale, or importation of a
Licensed Product, then [*], provided that [*].

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

For clarity, upon expiration of the Royalty Term for a Licensed Product being
sold in a country, subsequent sales of such Licensed Product in such country
shall be royalty free and shall not contribute to the calculation of “Net Sales”
for purposes of the above royalty obligation, and thereafter the license granted
under Section 2.1 as to such Licensed Product in such country shall be fully
paid, perpetual and irrevocable.

 

(c)

Guaranteed minimum royalties: Licensee shall pay to MSK minimum annual royalties
of [*] on the [*] anniversary of the Effective Date and on each subsequent
anniversary until [*]; provided that for as long as Licensee [*], such
obligation to pay such minimum annual royalties shall not be applicable. Each
such minimum annual royalties payment shall be creditable against earned
royalties for the same annual period actually owed by Licensee to MSK under
Section 5.1(b) based on sales during such period after such payment.

 

(d)Milestones:

 

Milestone payments as follows:

 

The following milestone payments shall be due for a Licensed Product for the
first indication only. For clarity, one set of milestone payments will be
payable for an EBV Product, a second set of milestone payments will be payable
for a CMV Product, and a third set of milestones payments will be payable for a
WT1 Product:

 

(i)[*]

 

(ii)

[*]

 

(iii)

[*]

 

For clarity, each above milestone payment shall be made only once with respect
to any EBV Product, once with respect to any CMV Product, and once with respect
to any WT1 Product.

 

(e)Sublicensing Income:

 

Licensee shall pay to MSK a portion of Sublicensee Income received in
consideration of any sublicense granted by Licensee of the license rights
granted under this Agreement, other than sublicenses executed in the ordinary
course of business, as follows:

 

(i)

[*] of the Sublicensee Income from a sublicense if [*];

 

(ii)

[*] of the Sublicensee Income from a sublicense if [*].

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

For clarity, if [*], then [*], and if [*], [*].

 

5.2

Payment Terms: Payments owed under this Agreement shall be payable [*] after
they are due (except as provided below for royalties), paid in United States
dollars in New York, NY, or at such other place as MSK may reasonably designate
consistent with the laws and regulations controlling in any foreign country and
provided that such designation does not impose additional costs, fees or payment
obligations on Licensee. Royalty payments are due [*] after the end of the
Contract Quarter-Year during which such royalty obligations accrued. If any
currency conversion shall be required in connection with the payment of
royalties hereunder, such conversion shall be made by using the exchange rate
prevailing at the JP Morgan Chase Bank on the last business day of the Contract
Quarter-Year reporting period to which such royalty payments relate.

 

Additionally, in the event of a dispute concerning the determination of
royalties or milestones, or whether royalties or milestones are owed, that
arises from disagreement over whether a T-cell product sold by or on behalf of
Licensee qualifies as a Licensed Product, the Parties shall agree on a
reasonable procedure for the provision of necessary technical information in
confidence to a qualified representative of MSK to attempt to resolve such
dispute.

 

5.3

Interest: Licensee shall pay to MSK interest on any amounts not paid when due at
the rate established by the New York CPLR for prejudgment interest in the case
of breach of contract.

 

5.4

Tax withholding: Payments shall be made in full, without deduction or
withholding for wire transfer fees or currency exchange fees. The Parties will
cooperate to prevent or minimize the need for any withholding, and at the
request of Licensee, MSK will provide Licensee with documents evidencing its tax
status in the United States. Any withholding or other tax that is required by
law to be withheld with respect to payments owed by Licensee shall be deducted
by Licensee from such payment prior to remittance, and paid over to the relevant
taxing authorities when due. Licensee shall promptly furnish MSK evidence of any
such taxes withheld and of payment thereof, and MSK shall seek to obtain the
release of any such withheld amounts from the taxing authority. At MSK’s
request, Licensee shall provide MSK with reasonable assistance to release the
withheld amount to MSK.  If [*], then [*] and [*] (or [*]).

 

 

ARTICLE 6 – REPORTS AND RECORDS

 

6.1

Licensee shall keep, and shall require its Affiliates and Sublicensees to keep,
full, true and accurate books of account containing all particulars that may be

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

necessary for the purpose of showing the amounts payable to MSK hereunder. Said
books and records shall include the data and information maintained by the
applicable party, which may include: Invoice registers and original invoices,
product sales analysis reports, accounting general ledgers, sub-license and
distributor agreements, price lists, contracts for the sale of Licensed
Products, product catalogs and marketing materials, audited financial statements
(as to Licensed Product sales), inventory and production records, and shipping
documents. Said books and records shall be maintained for a period of no less
than four (4) years following the period to which they pertain. Such records
shall include original data files used to prepare the submitted royalty reports.
For the term of this Agreement, and at least annually, MSK or its agents shall
have the right upon reasonable written notice to inspect such books and records
for the purpose of verifying Licensee’s royalty statement or other payments
under this Agreement. Such inspections shall be during normal working hours of
Licensee, on reasonable prior notice and shall not occur more than once for any
particular royalty period, or more than once per year. Should such inspection
lead to the discovery of a discrepancy in MSK’s favor of greater than [*] of the
total payments made during the audited period, or [*], in reporting to MSK’s
detriment, for [*], Licensee shall pay the reasonable cost of such audit, plus
interest on the discrepancy as provided for late payments.

 

6.2Commercialization Reports:

 

Commencing upon first commercial sale of a Licensed Product, Licensee, within
[*] of the end of each Contract Quarter-Year thereafter, shall deliver to MSK a
summary report (which shall be, to Licensee’s knowledge at the time, true and
accurate), giving the following particulars of the Licensed Product business
conducted by Licensee and its Sublicensees during such Contract Quarter-Year, to
be itemized per Licensed Product by country of sales origin:

 

(a)Product number

(b)Units sold

(c)Net Sales based on units sold

(d)Royalty rate applicable

(e)Royalty dollars due

(f)country of sale;

(g)foreign currency conversion rate; and

(h)any Sublicensee Income received in the prior quarter.

 

Licensee shall also provide copies of royalty reports received from its
Sublicensees for the corresponding period, to the extent such reports relate

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

to sales of Licensed Products by the Sublicensee. All such information shall be
maintained in confidence by MSK.

 

6.3

With each such report submitted under Section 6.2, Licensee shall pay to MSK the
royalties due and payable under this Agreement for such Contract Quarter-Year.
If no royalties shall be due, Licensee shall so report.

 

6.4Milestone payments shall be reported and paid when due.

 

 

ARTICLE 7 – PATENT PROSECUTION; THE LICENSED PATENTS

 

7.1

Promptly after the Effective Date, MSK and the COMPANY shall form an “IP
Committee,” [*], each having reasonable experience and expertise in managing
intellectual property matters (which may be the representatives in the “IP
Committee” formed under the Option Agreement). The IP Committee shall be
responsible for discussing and establishing the patent prosecution strategy for
the Patent Rights including any additional patent applications covering any
potentially patentable inventions within the Licensed Tangible Materials and/or
Licensed Know-How, and for reviewing and managing the prosecution of any Patent
Rights including such additional patent applications that are determined by the
IP Committee to be filed covering any such inventions. Promptly after the
Effective Date, Licensee shall add to Exhibit C of this Agreement all Patent
Rights existing as of the Effective Date hereof, and each additional Patent
Right filed by MSK hereunder (including filed as continuing applications based
on the further prosecution of such Patent Rights) shall be listed by the Parties
on Exhibit C of this Agreement, and the Parties shall update such Exhibit A list
to reflect all additional Patent Rights filed or issued, and updates in the
prosecution thereof.

 

7.2

MSK shall undertake, at Licensee’s expense (as provided below) and using
Commercially Reasonable Efforts, and as directed by the IP Committee, to
prosecute and maintain the Licensed Patent Rights owned solely by MSK in the
United States and in such countries as are determined by MSK upon consultation
with Licensee, using counsel of MSK’s choice reasonably acceptable to Licensee.
Licensee shall reimburse MSK for the actual Patent Expenses incurred in such
prosecution and maintenance of the Licensed Patent Rights, pursuant to invoices
showing the actual Patent Expenses incurred which shall include copies of the
documentation demonstrating the out-of-pocket expenses. If Licensee advises that
it does not wish to pursue or maintain a patent or application, MSK may continue
to prosecute and maintain it at its own expense, and such patent or application
shall be excluded from the license granted hereunder if MSK does so.

 

7.3

MSK shall keep Licensee reasonably informed of the progress of its prosecution
efforts, by providing Licensee with copies of all material patent prosecution
documentation so that Licensee may be informed and advise

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

MSK on the continuing prosecution, and MSK agrees to consider in good faith all
such reasonable comments. Licensee shall keep this documentation confidential.

 

7.4

Licensee shall, at Licensee’s expense and using Commercially Reasonable Efforts,
and as directed by the IP Committee, to prosecute and maintain the Licensed
Patent Rights owned jointly by Licensee and MSK, in the United States and in
such countries as are determined by Licensee upon consultation with the IP
Committee, using counsel of Licensee’s choice. If Licensee advises that it does
not wish to pursue or maintain a patent or application in such joint Licensed
Patent Rights, MSK may continue to prosecute and maintain it at its own expense,
and such patent or application shall be excluded from the license granted
hereunder if MSK does so, provided that Licensee will retain its ownership
interests therein. Licensee shall control, at its sole discretion, prosecution
of any patents covering inventions owned solely by Licensee.

 

7.5

The Parties agree that they share a common legal interest in obtaining valid,
enforceable patents and that Licensee, and MSK will maintain confidential all
information received pursuant to this Article 7.

 

7.6

Licensee shall not challenge the validity or enforceability of any claim within
the Patents Rights and shall cause its Affiliates to refrain from doing so. In
addition to all other rights and remedies available to MSK for any breach of
this provision by Licensee or its Affiliates, in the event that any such
challenge is not successful then Licensee shall reimburse MSK for all costs and
expenses, including but limited to attorneys fees, incurred by MSK as a result
of defending against such challenge.

 

ARTICLE 8 – INFRINGEMENT

 

8.1

Monitoring. Licensee shall use commercially reasonable efforts to monitor third
party infringement of the Licensed Patent Rights in the Field of Use. Licensee
shall keep MSK timely informed of any activities by Licensee in regard hereto.

 

8.2

Actions. This Section sets forth each of the Party’s right of enforcement and
defense in relation to the Licensed Patent Rights.

 

(a)

First Right. Licensee shall have the first right, but not the obligation, for
the initiation, defense, and management of any adversarial legal proceeding
relating to the Licensed Patent Rights in the Field of Use and Territory,
including without limitation any declaratory judgment action, patent
infringement action or opposition (collectively, “Patent Adversarial Actions”)
during the Term, and will be responsible for all expenses related thereto. MSK
shall provide Licensee with all reasonableassistance and cooperation in
conducting and/or defending against any such Patent Adversarial Action,
including

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

joining in any such Patent Adversarial Action, at Licensee’s request and
expense, provided that in any case Licensee shall at all times have the full
control of conducting and/or defending such Patent Adversarial Action. For
clarity, Licensee may delegate the foregoing rights to its Sublicensee, in the
territory where such Sublicensee has sublicense rights hereunder.

 

(b)

Secondary Right. If Licensee determines, as to any particular third party
activity that constitutes a material infringement of the Licensed Patent Rights
or a declaratory judgment action involving the Licensed Patent Rights, that
Licensee shall not exercise its rights to conduct a Patent Adversarial Action as
to such activity, then Licensee shall provide MSK with written notice that
Licensee declines such right as to such activity, and after receiving such
notice, MSK shall have the secondary right to undertake such infringement action
or defend against such challenge, provided that MSK shall keep Licensee fully
informed of all its activities with respect thereto and shall not take any
action, or omit to take any action or position, that causes or likely will cause
a material adverse impact on Licensee or its Sublicensee or on the Licensed
Patent Rights.

 

8.3

Cooperation; Settlement. To the extent that Party conducts any legal proceedings
in relation to the enforcement or defense of Licensed Patent Rights in the Field
of Use and Territory as contemplated above, it shall keep the other Party
reasonably informed of such proceedings. At such Party’s request, the other
Party shall reasonably cooperate, at the expense of the requesting Party, in
such proceedings. In any action conducted by MSK, Licensee will join as may be
requested by MSK, and in any action conducted by Licensee, Licensee may affect
joinder of MSK if MSK is an indispensible or necessary party under the
applicable law. Notwithstanding anything in this Agreement to the contrary, no
settlement, consent judgment, or other voluntary final disposition of any action
by Licensee that admits the invalidity or unenforceability of the Licensed
Patent Rights may be entered into without the prior written consent of MSK.

 

8.4

Costs and Recoveries. All costs of any action by a Party to enforce, or to
defend against a challenge to, the Licensed Patent Rights shall be borne by such
party, and such Party shall keep any sums recovered or obtained in connection
therewith (whether as damages, reasonable royalties, license fees, or otherwise
in judgment or settlement derived therefrom), except that in the case of actions
commenced by Licensee, the excess of such sums over all such costs and expenses
shall be treated as Net Sales subject to MSK’s rights under this Agreement to
collect royalties thereon. For the avoidance of doubt, Licensee may not deduct,
from Net Sales any portion of Licensee’s costs or expenses related to any
investigation, enforcement, defense, judgment or settlement of any such actions,
provided that if Licensee is the enforcing Party, it may deduct from Net Sales
the costs and expenses of MSK, incurred in

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

connection with MSK providing cooperation in such enforcement, that are
reimbursed or paid by Licensee pursuant to Section 8.3.

 

8.5

Third Party Patents. In the event Licensee is sued for patent infringement or,
threatened with such suit, it shall promptly notify MSK. In any such action,
Licensee shall be fully responsible for all its costs, including expenses,
judgments and settlements (but subject to Section 5.1(b)).

 

 

ARTICLE 9 – MANUFACTURE AND SUPPLY

 

9.1

Promptly after the Effective Date, the Parties will discuss in good faith the
possibility of MSK serving as primary supplier and manufacturer of the Licensed
Products [*], such supply to be on commercially reasonable supply terms to be
discussed and, if appropriate, agreed to between the Parties in a supply
agreement having typical terms for similar supply agreements in the healthcare
industry.

 

9.2

Notwithstanding the foregoing, upon written notice to MSK, Licensee may
determine in its sole discretion if a new manufacturing facility and location is
needed or appropriate for the development and/or commercialization of one or
more Licensed Products. Should License determine that a new manufacturing
facility is necessary or useful for the manufacture, development or
commercialization of a Licensed Product, then MSK agrees to conduct and complete
a full manufacturing transfer, to Licensee and/or its designated contract
manufacturing organization, of all existing MSK technology and manufacturing
know-how and methods and materials relating to Licensed Product manufacturing
(as in MSK’s possession at the time of such determination), such technology
transfer to be conducted on a reasonable, diligent time frame so as to enable
completion of the transfer promptly and on a timely basis (taking into account
Licensee’s product development schedule and needs). In connection therewith, MSK
agrees to make reasonably available its personnel to assist Licensee with
transfer of manufacturing operations to a new facility, including assistance
with understanding all the transferred technology and manufacturing information,
at no FTE expense to the Licensee. For clarity, the assistance to be provided by
MSK does not include transferring equipment, but does include full transfer of
all manufacturing SOPs and the identity of the and source of the equipment used
in MSK’s manufacturing of Licensed Products.

 

9.3

If MSK determines that it does not want to act as primary supplier and
manufacturer of Licensed Product, MSK shall have (except as otherwise provided
in Section 9.2 above) the obligation to manufacture and supply to Licensee its
(and its Affiliates’ and Sublicensees’) requirements for Option Products for use
in clinical trials during development, [*], until such time as Licensee is able
to manufacture (or have manufactured on its behalf by a third party). Such
supply shall be at a transfer price consistent with MSK’s actual

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

costs, consistent with the manufacturing under the Option Agreement, and shall
be pursuant to purchase order submitted by Licensee. Such supplied clinical
materials shall comply with the reasonable specifications established by
Licensee, as needed for use in the clinical trials,

 

 

ARTICLE 10– CONFIDENTIALITY

 

Each Party agrees that Confidential Information of the other Party disclosed to
it or to its employees under this Agreement shall for [*] after the end of the
Term:

 

(a)

be used only in connection with the legitimate purposes of, including exercise
by such Party of its rights under, this Agreement;

 

(b)

be disclosed only to those who have a need to know it in connection with the
Agreement; and

 

(c)

be safeguarded with the same care normally afforded confidential information in
the possession, custody or control of the party holding the Confidential
Information but no less than reasonable;

 

(d)

not be disclosed, divulged or otherwise communicated except with the express
written consent of the disclosing Party, or as otherwise expressly permitted in
this Agreement.

 

The foregoing shall not apply with respect to particular Confidential
Information that:

 

(i)

can be demonstrated to have been in the public domain prior to the date of the
disclosure; or

 

(ii)enters the public domain through no fault of the receiving

Party; or

 

(iii)

was already known to the receiving Party at the time of disclosure as evidenced
by written records in the possession of the receiving Party prior to such time;
or

 

(iv)

is subsequently received by the receiving Party from a third party without
breaching any confidential obligation between the third party and the disclosing
Party; or

 

(v)

was independently developed, as established by tangible evidence, by the
receiving Party without reference to the Confidential Information of the
disclosing Party.

 

Notwithstanding the foregoing, a receiving Party may disclose particular
Confidential Information of the disclosing Party to the such information is
required

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

to be disclosed in order to comply with court orders, statutes or regulations,
provided thatprior to any such disclosure, to the extent reasonably practicable,
the Party from whom disclosure is sought shall promptly notify the other Party
and shall afford such other party the opportunity to challenge or otherwise
lawfully seek limits upon such disclosure of Confidential Information, and that
the disclosing Party only discloses such Confidential Information as is legally
required to be disclosed, taking into account any protective or other order
limiting or quashing the disclosure obligation.

 

Further, notwithstanding the foregoing, Licensee (or its Affiliate or
Sublicensee) may disclose Confidential Information of MSK: (a) as reasonably
needed to prosecute or enforce Licensed Patent Rights; (b) to regulatory
authorities as reasonably needed to develop and/or obtain or maintain regulatory
approvals of Licensed Products; (c) in confidence to its Affiliates and
Sublicensees as reasonably needed to research, develop and/or commercialize
Licensed Products; (d) in confidence to prospective sublicensee, strategic
partners, merger partners or acquirers, and their respective professional
advisors, in connection with evaluation and/or negotiation of possible
sublicense, corporate partnering, merger, asset purchase or other similar
transactions; (e) as required in order to comply with applicable law or
regulations, including securities laws and securities exchange requirements; (f)
in confidence to its existing investors and professional advisors and to
potential investors and their professional advisors; and (g) as reasonably
needed to conduct or defend any litigation relating to this Agreement, the
Licensed Products or Licensee’s rights hereunder.

 

ARTICLE 11 – INDEMNIFICATION, PRODUCT LIABILITY

 

11.1

Licensee shall indemnify, defend and hold harmless MSK and its trustees,
directors, officers, medical and professional staff, employees, students, and
agents and their respective successors, heirs, and assigns (each an
“Indemnitee”), against all costs, liabilities and expenses (including legal
expenses and reasonable attorney’s fees) (“Costs”) resulting directly from a
third party claim, proceeding, or demand against an Indemnitee (a “Claim”) to
the extent arising directly out of: (a) the death of or injury to any person or
persons, or any damage to property, resulting from the development or
commercialization of a Licensed Product by Licensee or its Affiliate or
Sublicensee under this Agreement; (b) production, manufacture, sale, use, lease,
consumption, or advertisement of Licensed Products hereunder by Licensee or its
Affiliate or Sublicensee, or (c) the breach by Licensee of any of its
representations, warranties or obligations under this Agreement, provided
however, that Licensee will not be obligated to indemnify, defend and hold
harmless any Indemnitee against any Cost or Claim to the extent it arises out
of, results from, or is increased by (x) MSK’s or an Indemnitee’s willful
misconduct or gross negligence, or (y) MSK’s supplying to Licensee a Licensed
Product manufactured by (or on behalf of) MSK that does not conform to the
specifications therefor or to FDA manufacturing requirements or guidance, or (z)
any clinical trials conducted by, or other use of any Licensed Product by,

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

MSK or its Affiliate at any time, other than under authority of Licensee. The
Indemnitee will promptly give notice to Licensee of any covered Claims for which
it seeks indemnification hereunder, and Licensee will have the right to defend
the same, including selection of counsel reasonably acceptable to MSK, and to
control of all the proceedings; provided that Licensee will not, without the
written consent of the Indemnitee, settle such Claim or consent to the entry of
any judgment to the extent that such settlement or judgment: (i) does not
release the Indemnitee from all liability with respect to such third party
Claim, or (ii) likely will materially adversely affect the Indemnitee or under
which the Indemnitee would incur any material obligation or liability. MSK and
each applicable Indemnitee agrees to cooperate and provide all reasonable
assistance to the defense of any such Claim, at Licensee’s expense. MSK at all
times reserves the right to select and retain counsel of its own at its own
expense to defend MSK’s interests, provided that MSK shall be responsible for
any Costs incurred or resulting from any actions of such counsel that are
contrary to Licensee’s control or conduct of the defense.

 

11.2

Licensee shall obtain and carry in full force and effect general liability
insurance in amounts reasonably consistent with industry standards in regard to
potential liability, conduct, and events covered by Section 11.1 above. Such
insurance shall be written by a reputable insurance company, and shall be
endorsed to include liability coverage. The limits of such insurance shall not
be less than [*] per occurrence with an annual aggregate of [*]. Licensee shall
provide MSK with Certificates of Insurance evidencing the same and provide MSK
with prior written notice of any material change in or cancellation of such
insurance.

 

ARTICLE 12 – REPRESENTATIONS, WARRANTIES AND DISCLAIMERS

 

12.1Representations and Warranties of LICENSEE

 

(a)

LICENSEE hereby represents and warrants to MSK that as of the Effective Date, to
its knowledge, the execution and performance of LICENSEE’s obligations under
this Agreement does not conflict with, cause a default under, or violate any
existing contractual obligation that may be owed by LICENSEE to any third party.

 

(b)

LICENSEE hereby represents and warrants to MSK that it is a corporation duly
organized, validly existing and in good standing and has all requisite corporate
power and authority to execute and deliver this Agreement.

 

12.2Representations and Warranties of MSK

 

(a)

MSK hereby represents and warrants to LICENSEE that, as of the Effective Date,
to the best of MSK’s knowledge, the execution and performance of MSK’s
obligations under this Agreement do not conflict

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

with, cause a default under, or violate any existing contractual obligation that
may be owed by MSK to any third party.

 

(b)

MSK hereby represents and warrants to Licensee that it is a corporation duly
organized, validly existing and in good standing and has all requisite corporate
power and authority to execute and deliver this Agreement.

 

(c)

MSK hereby represents and warrants to Licensee that: (i) [*]; (ii) [*],
including [*]; (iii) [*] and [*] in this Agreement, subject to [*];

 

(d)

MSK hereby represents and warrants to Licensee that all clinical trials of
Licensed Products containing or based on cells in the Library and conducted by
or on behalf of MSK have been conducted pursuant to standard forms of informed
consent; and

 

(e)

MSK hereby represents and warrants to Licensee that its manufacturing of all
cells and cell lines used in clinical trials (through the Effective Date) has
been, and will continue to be under this Agreement (to the extent such cells or
cell lines are supplied to Licenseehereunder), in accordance with governing
protocols, methods and procedures as required by the FDA for MSK’s manufacturing
of Option Product for use in clinical trials during the Option Agreement.

 

12.3Disclaimer of Warranties.

 

OTHER THAN THE WARRANTIES SET FORTH IN SECTION 12.2, MSK MAKES NO OTHER
REPRESENTATIONS AND EXTENDS NO OTHER WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, VALIDITY OF PATENT RIGHTS, ISSUED OR PENDING, OR THAT THE
OPTION PRODUCTS OR RIGHTS GRANTED DO NOT INFRINGE THE PATENT RIGHTS OF OTHERS.
ANY AND ALL SUCH OTHER WARRANTIES ARE HEREBY DISCLAIMED.

 

12.4Limitation of Damages.

 

IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY CONSEQUENTIAL, INDIRECT,
SPECIAL, INCIDENTAL, OR PUNITIVE DAMAGES ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO LOST PROFITS, FROM ITS PERFORMANCE
OR NONPERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT.

 

ARTICLE 13 – COMPLIANCE WITH LAW

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

13.1

It is understood that MSK is subject to United States laws and regulations
controlling the export of technical data, computer software, laboratory
prototypes and other commodities (including the Arms Export Control Act, as
amended and the Export Administration Act of 1979), and that its obligations
hereunder are contingent on compliance with applicable United States export laws
and regulations. The transfer of certain technical data and commodities may
require a license from the cognizant agency of the United States Government
and/or written assurances by Licensee that Licensee shall not export data or
commodities to certain foreign countries without prior approval of such agency.
MSK neither represents that a license shall not be required nor that, if
required, it shall be issued.

 

13.2

Licensee shall in all respects conduct its activities under this Agreement, and
shall cause its Affiliates, and shall use reasonable efforts to cause its
Sublicensees, to conduct their activities under this Agreement, in full
compliance with all applicable laws and regulations. Without limiting the
generality of the foregoing, Licensee shall use Commercially Reasonable Efforts
to cause Licensed Products be manufactured in all material respects in
accordance with applicable federal, state and local laws, rules and regulations,
including, without limitation, in all material respects in accordance with all
applicable rules and regulations of the FDA.

 

13.3

Licensee shall to the extent required by law substantially manufacture in the
United States any Licensed Product to be sold in the United States, except if an
exception to such requirement is obtained.

 

13.4

To the extent required by law, or if the failure to mark would reduce the rights
of MSK or Licensee to enforce the Licensed Patent Rights against infringers,
Licensee shall mark, and shall cause its Affiliates and Sublicensees to mark,
any Licensed Products (or the packaging thereof) with the appropriate Licensed
Patent Rights.

 

 

ARTICLE 14 – NON-USE OF MSK’S NAME

 

Licensee shall not use the names of MKSCC, including Memorial Sloan Kettering
Cancer Center, Sloan Kettering Institute for Cancer Research, and Memorial
Hospital for Cancer and Allied Diseases, nor any of their employees, nor any
adaptation thereof, in any public announcements, publicity or advertising
without prior written consent obtained from MSK in each case, except as
otherwise expressly permitted in this Agreement. MSK agrees that Licensee may
issue a press release regarding this Agreement in the form attached as Exhibit
E. In acknowledgement that Licensee may need to use the name of MSK or the MSK
Investigators in furtherance of the Licensee’s efforts to obtain financing, in
connection with strategic or licensing discussions, and in other legitimate
business matters of the Licensee, MSK agrees that Licensee may disclose in
confidence to such parties (and their professional advisors) the terms of this
Agreement, and for any additional disclosures regarding MSK or MSK Investigators
that Licensee requests to make so such parties, MSK

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

shall use good faith efforts to secure prior written consent for such use in a
timely manner in line with its business practices following receipt of a written
request for such use by Licensee. For clarity, Licensee may request MSK
pre-approve documents which make use the name of MSK for use in non-public
and/or confidential venues in furtherance of the Licensee’s efforts to obtain
financing, negotiate licenses, and secure personnel: upon receipt of such
written pre-approval, Licensee may use the name of MSK in such non-public and/or
confidential venues without prior written consent in each case to the extent
such use does not deviate significantly from the pre-approved documents.
Notwithstanding the foregoing, Licensee may disclose in confidence that Licensee
has the Agreement and license rights granted hereunder from MSK, and the general
terms of the Agreement. Further, Licensee shall be free to continue to publish
or disclose specific information about MSK or this Agreement that MSK has
previously consented, pursuant to the above, may be publicly disclosed by
Licensee, but only in the form, manner, and extent of MSK’s prior approval.
Further, MSK agrees that COMPANY may disclose in SEC and other similar
regulatory filings the existence and general terms of this Agreement and the
names of the parties to the Agreement, and material developments under this
Agreement to the extent such disclosures must be made to comply with applicable
laws, regulations and/or securities exchange rules.

 

ARTICLE 15 – PUBLICATION

 

Licensee recognizes and accepts that under MSK’s mission as an academic medical
center, MSK and its investigators must have a meaningful right to publish
without Licensee’s prior approval or editorial control, but subject to
reasonable prior review and comment. Subject to the following, MSK reserves the
right to publish the scientific findings from research and clinical trials (to
the extent permitted by Licensee as provided above) related to Licensed Rights
and Licensed Products. Prior to making any proposed publication (e.g.,
manuscript, abstract or other public disclosure), of data and results relating
to the Licensed Tangible Materials and/or Licensed Know-How and/or Licensed
Products, and/or that contains Confidential Information of Licensee or its
Affiliates, MSK will submit the abstract or manuscript to Licensee and to the IP
Committee at least [*] before public submission or disclosure thereof. The IP
Committee shall immediately review such proposed publication or submission to
determine if there are any impacts on potentially patentable inventions and
shall inform the Parties of its determinations. Licensee shall have the right to
review and comment upon the proposed public disclosure in order to protect such
Confidential Information and the patentability of any inventions disclosed
therein, and may request that certain results, data or information not be
disclosed if such disclosure likely would negatively impact the development or
commercialization of any Licensed Product, and MSK will reasonably consider all
such requests. Further, upon Licensee’s request, public disclosure shall be
delayed [*] to enable MSK to secure adequate intellectual property protection of
any patentable or trade secret subject matter contained therein that would
otherwise be negatively affected by the publication. For clarity, publication of
clinical data from permitted clinical trials by MSK on Licensed Products shall
be pursuant to the terms of a subsequent agreement with Licensee.

 

 

ARTICLE 16– ASSIGNMENT

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

A Party may not assign or delegate its rights or obligations under this
Agreement, or transfer or assign this Agreement, without the prior written
consent of the other Party, such consent not to be unreasonably withheld, except
that (a) Licensee shall have the right to assign any of its rights, delegate any
of its obligations, or transfer this Agreement without such consent (i) to its
Affiliate or (ii) as part of a merger or acquisition, and (b) MSK may without
consent of Licensee freely assign all or any portion of the payments due under
this Agreement to a Third Party, provided that [*] and [*]. Any assignment by
Licensee shall bind its assignee to all provisions of this Agreement, including
without limitation those concerning dispute resolution (choice of law, choice of
forum, and consent to jurisdiction in New York). Any assignment, delegation or
transfer by any party without the consent of the other party shall be void and
of no effect. For clarity, nothing in the foregoing shall limit Licensee’s (or
its Affiliate’s or Sublicensee’s) ability to grant sublicenses or to engage
contractors to perform obligations on behalf of any such party.

 

 

ARTICLE 17 – TERMINATION

 

17.1

Term. The term of this Agreement (the “Term”) commences on the Effective Date
and continues until expiration upon the end of all Royalty Terms, or until the
earlier termination of the Agreement pursuant to the below termination
provisions. Upon expiration of the Agreement at the end of all Royalty Terms and
payment of all amounts owed hereunder, the license rights granted to Licensee
under Section 2.1 shall survive as non-exclusive, royalty-free, fully-paid,
perpetual, irrevocable licenses.

 

17.2

Bankruptcy or Cessation/Enjoinder of Business. MSK may terminate this Agreement
upon written notice to Licensee if: (a) a petition in bankruptcy is filed
against Licensee and is consented to or acquiesced in by Licensee, or remains
undismissed for [*]; (b) Licensee makes a general assignment for the benefit of
creditors, or a receiver is appointed for Licensee over all or substantially all
of Licensee assets, and Licensee does not return to solvency before the
expiration of [*] period; or (c) Licensee ceases to do business.

 

17.3

Nonpayment. If Licensee fails to pay MSK fees, royalties, ongoing patent
expenses or other amounts payable hereunder, and such payments remain past due
for more than [*], MSK shall have the right to give Licensee written notice of
such past due amount and may terminate this Agreement on a subsequent written
notice, unless Licensee pays to MSK within [*] after giving such notice all such
past due fees, royalties and patent expenses, except that MSK shall not
terminate during the pendency of the following dispute resolution procedures if
initiated by Licensee:Licensee shall [*] provide MSK with a written notice of
the basis of such dispute and the factual basis for its disputing the payment
obligation (such dispute, a “Payment Dispute”). The Parties shall promptly
engage in nonbinding evaluative mediation in an attempt to resolve the dispute.
If the mediation fails to resolve the dispute, the Parties shall request the
mediator to provide his written evaluation of the

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

merits of the dispute and either Party then may commence litigation to resolve
the dispute, and MSK agrees that [*] and [*]. So long as [*], MSK shall have no
right to terminate the Agreement [*]. If [*], under the terms of the Agreement,
[*], then [*]. For clarity, MSK’s right to terminate for breach for nonpayment
[*] during the dispute resolution process. For further clarity, and
notwithstanding anything in the above, it is agreed by the Parties that Licensee
may [*], or [*], and [*].

 

17.4

Material Breach. In addition to any other applicable termination right specified
in this Agreement, but subject to Sections 17.5, 17.8, and 17.9, if Licensee
materially breaches this Agreement, then MSK may give licensee written notice
specifying in reasonable detail the breach and its intention to terminate this
Agreement if such breach is not timely cured. In the case of such material
breach and such notice is given, if Licensee does not cure such breach prior to
the expiration of the [*] period after receipt of such notice, then MSK may
terminate the Agreement on written notice, provided that (a) If such breach is
not curable, then MSK may terminate the Agreement immediately on written notice,
and (b) if such breach is not curable within such [*] cure period, but is likely
curable, using diligent efforts, within [*] after such notice, then MSK may not
terminate the Agreement so long as Licensee is using diligent efforts to cure
such breach, and cures the breach prior to the end of such [*] period.

 

17.5

Effect on Sublicensees. All sublicenses, and rights of Affiliates and
Sublicensees, will terminate as of the effective date of termination of this
Agreement, provided, however, that if at the effective date of termination any
Sublicensee is in good standing with regard to its obligations under its
sublicense and agrees to assume the applicable obligations of Licensee hereunder
(provided that such obligations shall not include economic obligations under
Article 5, which shall be replaced by the economic obligations under the
sublicense agreement), then, at the request of the Sublicensee, such sublicense
shall survive such termination or expiration of this Agreement and be assigned
to MSK, and MSK shall accept such assignment; except that, in such case the
obligations of MSK to Sublicensee shall not exceed the obligations of MSK to
Licensee under this Agreement.

 

17.6

Termination by Licensee. Licensee has the right to terminate this Agreement on
written notice to MSK, in the event that [*]. In the event of such termination
by Licensee under this Section 17.6, it shall at MSK’s request (i) reassign to
MSK at no cost all INDs that were assigned by MSK to Licensee under this
Agreement or the Option Agreement, and (ii) negotiate reasonably and in good
faith for the assignment to MSK or its designee Licensee’s regulatory
applications, filings, dossiers, and the like for Licensed Products, including
the business terms for such assignment.

 

17.7

Discontinuation of use of Licensed Rights in the Event of Termination. If this
Agreement is terminated under Section 17.4 for uncured material breach by

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Licensee, all rights of Licensee and its Affiliates to use the Licensed Rights
or to sell Licensed Products shall terminate; and Licensee and its Affiliates
shall make no further use of the Licensed Rights (except that the foregoing
shall not apply to any Licensed Rights that are, or thereafter become, in the
public domain, other than through the fault of Licensee, its Affiliates, or
Sublicensees). If this Agreement is terminated at Licensee’s election pursuant
to Section 17.6, all rights of Licensee, its Affiliates, and Sublicensees to use
the Licensed Rights or to sell Licensed Products shall terminate; and Licensee,
its Affiliates, and Sublicensees shall make no further use of the Licensed
Rights (except that the foregoing shall not apply to any Licensed Rights that
are, or thereafter become, in the public domain, other than through the fault of
Licensee, its Affiliates, or Sublicensees).

 

17.8

Survival. Upon any expiration or termination of this Agreement, the following
shall survive:

 

(a)

any provision expressly indicated to survive;

 

(b)

any liability which any Party has already incurred to another Party prior to
expiration or termination;

 

(c)

Licensee’s reporting and payment obligations for activities occurring prior to
expiration or termination, and MSK’s audit rights;

 

(d)

in the case of termination by Licensee under Section 17.6, Sections 5.1(b),
5.1(d), and 5.1(e), until all activities by Licensee, its Affiliates, and
Sublicensees that would otherwise create an obligation of payment by Licensee
under those sections are discontinued, and

 

(e)

Articles 10, 11, 18, and 19, and Sections 7.5 and 12.4.

 

17.9

MSK’s remedies for breach by Licensee of the last sentence of Section 2.1 shall
not include any right to terminate this Agreement, but shall otherwise include
all remedies and relief as may be available under governing law, including to
the extent applicable an award of damages, an injunction against continued
breach, equitable relief, and such other remedies as may be available.

 

ARTICLE 18 – NOTICES AND OTHER COMMUNICATIONS

 

Except for payments, each notice or other communication pursuant to this
Agreement shall be sufficiently made or given when delivered by courier or other
means providing proof of delivery to such party at its address below or as it
shall designate by written notice given to the other party:

 

In the case of MSK:

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Memorial Sloan Kettering Cancer Center

Office of Technology Development

 

If by mail:1275 York Ave., Box 524

New York, NY 10065

 

If by courier:600 Third Avenue, 16th floor

New York, NY 10016

 

Attn: Vice President, Technology Development

Tel: 1-212-639-6181 (not for notice) Fax: 1-212-888-1120 (not for notice)

 

With copies to:

 

Memorial Sloan Kettering Cancer Center

Office of General Counsel

 

If by mail:1275 York Ave.

New York, NY 10065

 

If by courier:1275 York Ave.

New York, NY 10065

 

Attn: General Counsel

Tel: 1-212-639-5800 (not for notice) Fax: 1- 212-717-3517 (not for notice)

 

 

In the case of Licensee:

 

 

ARTICLE 19 – MISCELLANEOUS PROVISIONS

 

19.1

This Agreement shall be construed, governed, interpreted and applied in
accordance with the laws of the State of New York, without giving effect to any
choice/conflict of law principles, except that questions affecting the
construction and effect of any patent shall be determined by the law of the
country in which the patent was filed or granted.

 

19.2

The state and federal courts located in New York County, New York, shall have
exclusive jurisdiction of any claims or actions between or among the parties
arising out of or relating to this Agreement or any aspect of the parties’
relationship, and each party consents to venue and personal jurisdiction of
those courts for the purpose of resolving any such disputes.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

19.3

Severability. Except to the extent a provision is stated to be essential, or
otherwise to the contrary, or such provision is material and essential to the
main purpose and intent of the Agreement, the provisions of this Agreement are
severable, and in the event that any provisions of this Agreement shall be
determined to be invalid or unenforceable under any controlling body of the law,
such invalidity or unenforceability shall not in any way affect the validity or
enforceability of the remaining provisions hereof, provided that the Parties
will endeavor in good faith to agree on a replacement, valid provision, to add
to this Agreement in the stead of such invalid provision, that comes closest to
achieving the intent of the Parties in such provision.

 

19.4

Waiver. The failure of either party to assert a right hereunder or to insist
upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other party.

 

19.5

Counterparts. This Agreement may be executed in any number of counterparts and
each of such counterparts shall for all purposes be an original and all such
counterparts shall together constitute but one and the same agreement.

 

19.6

Force Majeure. A Party shall not lose any rights hereunder or be liable to the
other Party for damages or losses (except for payment obligations) on account of
a delay or failure of performance by the such party to the extent such the delay
or failure is occasioned or caused by war, strike, fire, Act of God,tornado,
hurricane, earthquake, fire, flood, lockout, embargo, governmental acts or
orders or restrictions (except if imposed due to or resulting from the party’s
violation of law or regulations), failure of suppliers, or any other
circumstance or reason where the delay or failure to perform is beyond the
reasonable control of such Party (a “Force Majeure”), and provided that such
failure is not caused by the gross negligence or intentional misconduct of the
Party and the Party has exerted reasonable efforts to avoid or remedy the
effects of such Force Majeure; However, if a Force Majeure event causes a
material failure of performance by a Party for a period of more than six months,
then the other Party may terminate this Agreement on written notice. For
clarity, a failure to obtain funding shall not constitute a force majeure event.

 

19.7

Entire Agreement. This Agreement, including its attachments and exhibits (which
attachments and exhibits are incorporated herein by reference), constitutes the
entire understanding among and between the parties with respect to the subject
matter hereof, and supersedes all prior agreements and communications, whether
written, oral or otherwise. This Agreement may only be modified or supplemented
in a writing expressly stated for such purpose and signed by the parties to this
Agreement.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

19.8

Relationship between the Parties. The relationship between the parties under
this Agreement is that of independent contractors. Nothing contained in this
Agreement shall be construed to create a partnership, joint venture or agency
relationship between any of the parties. No party is a legal representative of
any other party, and no party can assume or create any obligation, liability,
representation, warranty or guarantee, express or implied, on behalf of another
party for any purpose whatsoever.

 

19.9

Construction and Interpretation. Words (including defined terms) denoting the
singular shall include the plural and vice versa. The words “hereof”, “herein”,
“hereunder” and words of the like import when used in this Agreement shall refer
to this Agreement as a whole, and not to any particular provision of this
Agreement. The term “including” (and any variant thereof), and the giving of
examples, shall not be construed as terms of limitation and shall be deemed to
mean “including without limitation”. The headings in this Agreement shall not
affect its interpretation. Except as expressly provided herein, the rights and
remedies herein provided shall be cumulative and not exclusive of any other
rights or remedies provided by law or otherwise. Each of the parties has had an
opportunity to consult with counsel of its choice. Each provision of this
Agreement shall be construed without regard to the principle of contra
proferentem. If any provision of this Agreement is held to be invalid or
unenforceable the validity of the remaining provisions shall not be affected.
The parties shall replace the invalid or unenforceable provision by a valid and
enforceable provision closest to the intention of the parties when signing this
Agreement. This Agreement was negotiated, and shall be construed and
interpreted, exclusively in the English language.

 

[Signature Page Follows]

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, authorized representatives of the Parties have executed this
Agreement below.

 

 

 

 

 

ATARA BIOTHERAPEUTICS, INC.

MEMORIAL SLOAN KETTERING CANCER CENTER

 

 

 

By:

By:

Name:Vice President

Title:Technology Development

 

 

Date:

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit A

 

Licensed Tangible Materials and Licensed Know How

 

Licensed Tangible Materials.

[*]

Licensed Know-How.  

[*]  

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit B

 

Summary Development Plan

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit C

 

Licensed Patent Rights

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit D

 

Excluded Patents

 

 

[*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit E

 

Form of Press Release

 

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit F

 

Form of Material Transfer Agreement

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

EXHIBIT C

PATENTRIGHTS

 

 

[*]

 

 

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

EXHIBIT D

LICENSED KNOW-HOW

 

[*]

 

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

EXHIBIT E

 

FORM OF STOCK PURCHASE AGREEMENT

 




[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

ATARA BIOTHERAPEUTICS, INC.

RESTRICTED STOCK PURCHASE AGREEMENT

This Restricted Stock Purchase Agreement (the “Agreement”) is made as of
September 19, 2014 (the “Effective Date”), by and between Atara Biotherapeutics,
Inc., a Delaware corporation (the “Company”), and Memorial Sloan Kettering
Cancer Center ("MSK"), a New York membership corporation with principal offices
at 1275 York Avenue, New York, New York 10065 (“Purchaser”).

Whereas, the Company and Purchaser are concurrently entering into that certain
Exclusive Option Agreement (the “Option Agreement”), under which inter alia
Purchaser grants the Company certain exclusive option and other rights relating
to specified proprietary materials and technology owned by Purchaser, and as
part consideration for the rights granted by Purchaser to Company under such
Option Agreement, the Company agrees to issue to Purchaser, pursuant to and
subject to the terms of this Agreement, shares of Company’s common stock, valued
at the current fair market value (as determined by the Company’s Board of
Directors); and

Whereas, the Company thus desires to issue, and Purchaser desires to acquire,
such shares of common stock of the Company as herein described, on the terms and
conditions hereinafter set forth;

Now, Therefore, It Is Agreed between the parties as follows:

1.Purchase and Sale of Stock. Purchaser hereby agrees to purchase from the
Company, and the Company hereby agrees to sell and issue to Purchaser, an
aggregate of fifty-nine thousand seven hundred sixty-one (59,761) shares (the
“Shares”) of the Common Stock, $0.001 par value per share, of the Company (the
“Common Stock”) at $12.55 per share, the current fair market value of a share of
Company’s Common Stock (as most recently determined by the Company’s Board of
Directors), for an aggregate purchase price of $750,000.55, payable by means of
the grant of certain rights pursuant to the Option, as defined in the Option
Agreement (it being understood and agreed that the Company is also delivering to
Purchaser a cash payment of $750,000 under the Option Agreement in further
consideration of the grant of such Option) and which Option Agreement is being
entered into by the parties concurrently and in connection with entry into this
Agreement, a copy of which is attached hereto as Exhibit A of this Agreement.  

The closing of the issuance of the Shares hereunder, including payment for and
delivery of the Shares, shall occur at the offices of the Company’s counsel
immediately following the execution of this Agreement, or at such other time and
place as the parties may mutually agree.

2.Limitations on Transfer. Purchaser shall not assign, hypothecate, donate,
encumber or otherwise dispose of any interest in the Shares except in compliance
with the provisions herein and all applicable securities laws.  Purchaser hereby
further acknowledges that Purchaser may be

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

required to hold the Common Stock purchased hereunder indefinitely.  During the
period of time during which the Purchaser holds the Common Stock, the value of
the Common Stock may increase or decrease, and any risk associated with such
Common Stock and such fluctuation in value shall be borne by the Purchaser.

3.Right of First Refusal on Stock Sales. Purchaser does not have the right, and
shall not, sell, assign, pledge, or in any manner transfer any of the Shares, or
any right or interest therein, whether voluntarily or by operation of law, or by
gift or otherwise, except by a transfer that meets the requirements set forth
below:

(a)If Purchaser desires to sell or otherwise transfer any of its Shares subject
to the right of first refusal as provided below, then Purchaser shall first give
written notice thereof to the Company.  The notice shall name the proposed
transferee and state the number of shares to be transferred, the proposed
consideration, and all other terms and conditions of the proposed transfer.

(b)For fifteen (15) days following receipt of such notice, the Company shall
have the option to purchase all, but not less than all, of the shares specified
in the notice at the price and upon the terms set forth in such notice.  In the
event of a gift, property settlement or other transfer in which the proposed
transferee is not paying the full price for the shares, and that is not
otherwise exempted from the provisions of this Section 3, the price shall be
deemed to be the fair market value of the shares at such time as determined
reasonably and in good faith by the Board of Directors of the Company (which
determination, if reasonably disputed by Purchaser, shall be resolved by binding
arbitration before an independent expert in valuation of biotechnology
companies, selected by mutual agreement of the Parties, each Party acting
reasonably and in good faith, and such arbitration conducted under the
commercial arbitration rules of the American Arbitration Rules.  In the event
the Company elects to purchase all of the shares subject to such proposed
transfer, it shall give written notice to the Purchaser of its election and
settlement for said shares shall be made as provided below in paragraph (d).

(c)The Company may assign its rights hereunder.

(d)In the event the Company and/or its assignee(s) elect to acquire the shares
of the Purchaser as specified in Purchaser’s notice, the Secretary of the
Company shall so notify the Purchaser (in the time period set forth in Section
3(b) above) and settlement thereof shall be made in cash within thirty (30) days
after the Secretary of the Company receives Purchaser’s notice; provided that if
the terms of payment set forth in Purchaser’s notice were other than cash
against delivery, the Company and/or its assignee(s) shall pay for said shares
on the same terms and conditions set forth in Purchaser’s notice (or the cash
equivalent thereof).

(e)In the event the Company and/or its assignees(s) do not timely elect to
acquire all of the shares specified in the Purchaser’s notice, Purchaser may,
within the sixty-day period following the expiration of the option rights
granted to the Company and/or its assignees(s) herein, transfer the shares
specified in Purchaser’s notice that were not acquired by the Company

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

and/or its assignees(s), provided that such transfer is on terms and conditions
no more favorable to the transferee than those specified in Purchaser’s
notice.  All shares so sold by Purchaser shall continue to be subject to the
provisions of this Section 3 in the same manner as before said transfer, with
the transferee being deemed to be “Purchaser” for the purposes of all
restrictions on transfer under this Agreement.

(f)Anything to the contrary contained herein notwithstanding, the following
transactions shall be exempt from the provisions of this Section 3, provided
that the transferee agrees in a writing provided to the Company to be bound by
this Section 3 and all other restrictions on transfer of the Shares under this
Agreement:

(1)The Purchaser’s transfer of any or all of such shareholder’s Shares to
Company or to any other shareholder of the Company.

(2)The Purchaser’s transfer of any or all of such shareholder’s Shares to a
person who, at the time of such transfer, is an officer or director of the
Company.

(3)The Purchaser’s transfer of any or all of its Shares pursuant to and in
accordance with the terms of any merger, consolidation, reclassification of
shares or capital reorganization of the Purchaser, or pursuant to a sale of all
or substantially all of the stock or assets of the Purchaser.

(4)The Purchaser’s transfer to any Affiliate of the Purchaser.  For purposes of
this Agreement, the term “Affiliate” shall mean any person or entity controlled
by, controlling, or under common control with the Purchaser.

In any such case, the transferee, assignee, or other recipient shall receive and
hold such shares subject to the provisions of this Section 3 and shall be deemed
to be “Purchaser” for the purposes of all restrictions on transfer under this
Agreement, and there shall be no further transfer of such shares except in
accord with this Section 3.

(g)The provisions of this Section 3 may be waived with respect to any transfer
by Company, upon duly authorized action of its Board of Directors.  

(h)Any sale or transfer, or purported sale or transfer, of any of the Shares
shall be null and void unless the terms, conditions, and provisions of this
Section 3 are strictly observed and followed (except to the extent such terms
and conditions are waived as provided in subsection (g) above).

(i)The foregoing right of first refusal shall terminate on either of the
following dates, whichever shall first occur:

(1)On September 19, 2024; or

(2)Upon the date securities of the Company are first offered to the

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

public pursuant to a registration statement filed with, and declared effective
by, the United States Securities and Exchange Commission under the Securities
Act of 1933, as amended.

4.Restrictive Legends. All certificates representing the Shares shall have
endorsed thereon legends in substantially the following forms (in addition to
any other legend which may be required by other agreements between the parties
hereto):

(a)“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AS AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

(b)“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF FIRST
REFUSAL OPTION IN FAVOR OF THE COMPANY AND/OR ITS ASSIGNEE(S) AS PROVIDED IN THE
RESTRICTED STOCK PURCHASE AGREEMENT BETWEEN THE COMPANY AND THE HOLDER OF THESE
SHARES.”

(c)Any legend required by appropriate blue sky officials.

5.Investment Representations.  In connection with the purchase of the Shares,
Purchaser represents to the Company the following:

(a)Purchaser is aware of the Company’s business affairs and financial condition
and believes it has acquired sufficient information about the Company to reach
an informed and knowledgeable decision to acquire the Shares.  Purchaser is
purchasing the Shares for investment for Purchaser’s own account only and not
with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Act”).

(b)Purchaser understands that the Shares have not been registered under the Act
by reason of a specific exemption therefrom, which exemption depends upon, among
other things, the bona fide nature of Purchaser’s investment intent as expressed
herein.

(c)Purchaser further acknowledges and understands that the Shares must be held
indefinitely unless the Shares are subsequently registered under the Act or an
exemption from such registration is available. Purchaser further acknowledges
and understands that the Company is under no obligation to register the
Shares.  Purchaser understands that the certificate evidencing the Stock will be
imprinted with a legend that prohibits the transfer of the Shares unless the
Shares are registered or such registration is not required in the opinion of
counsel for the Company.

(d)Purchaser is familiar with the provisions of Rule 144, under the Act, as in
effect from time to time, that, in substance, permit limited public resale of
“restricted securities”

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

acquired, directly or indirectly, from the issuer thereof (or from an affiliate
of such issuer), in a non-public offering subject to the satisfaction of certain
conditions.  

The Shares may be resold by Purchaser in certain limited circumstances subject
to the provisions of Rule 144, which may require, among other things, (i) the
availability of certain public information about the Company and (ii) the resale
occurring following the required holding period under Rule 144 after the
Purchaser has purchased, and made full payment of (within the meaning of Rule
144), the securities to be sold.

(e)Purchaser further understands that at the time Purchaser wishes to sell the
Shares there may be no public market upon which to make such a sale, and that,
even if such a public market then exists, the Company may not be satisfying the
current public information requirements of Rule 144, and that, in such event,
Purchaser may be precluded from selling the Shares under Rule 144 even if the
minimum holding period requirement had been satisfied.

(f)Purchaser represents that Purchaser is an “accredited investor” as that term
is defined in Rule 501 of Regulation D promulgated by the Securities and
Exchange Commission under the Securities Act of 1933, as amended.

(g)Purchaser further warrants and represents that Purchaser has either (i)
preexisting personal or business relationships, with the Company or any of its
officers, directors or controlling persons, or (ii) the capacity to protect its
own interests in connection with the purchase of the Shares by virtue of its
business or financial expertise or of professional advisors to Purchaser who are
unaffiliated with and who are not compensated by the Company or any of its
affiliates, directly or indirectly.

6.Company Representations.  In connection with the purchase of the Shares,
Company represents to the Purchaser the following as of the Effective Date:

(a)Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware.  The Company has all requisite corporate power and authority
to own and operate its properties and assets, to execute and deliver this
Agreement, to issue and sell the Shares, and to carry out the provisions of this
Agreement.   The Company is duly qualified to do business and is in good
standing as a foreign corporation in all jurisdictions in which the nature of
its activities and of its properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions in which failure to do
so would not have a material adverse effect on the Company or its business.

(b)Validly Issued.  The Shares have been duly and validly reserved for issuance.
When issued in compliance with the provisions of this Agreement, the Shares will
be validly issued, fully paid and nonassessable, and will be free of any liens
or encumbrances other than (i) liens and encumbrances created by or imposed upon
the Purchaser, and (ii) any restriction on transfer contained in this Agreement
or the Company’s bylaws; provided, however, that the Shares may be

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

subject to restrictions on transfer under state and/or federal securities laws
as set forth herein or as otherwise required by such laws at the time a transfer
is proposed.

(c)Authorization; Binding Obligations.  All corporate and other action on the
part of the Company, its officers, directors and stockholders necessary for the
authorization of this Agreement, the performance of all obligations of the
Company hereunder at the Closing and the authorization, sale, issuance and
delivery of the Shares pursuant hereto has been taken.  The Agreement, when
executed and delivered, will be a valid and binding obligation of the Company
enforceable in accordance with its terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights, and (b) general
principles of equity that restrict the availability of equitable remedies.

(d)Capitalization. The authorized capital of the Company consists, or will
consist immediately prior to the Closing, of:

(1)Preferred Stock. 12,298,527 shares of Preferred Stock, par value $0.0001 (the
“Preferred Stock”), of which (i) 6,532,441 shares have been designated Series B
Preferred Stock, 6,532,432 of which are issued and outstanding, (ii) 615,384
shares have been designated Series A-1 Preferred Stock, all of which are issued
and outstanding, and (iii) 5,150,702 shares have been designated Series A
Preferred Stock, 5,150,699 of which are issued and outstanding.  The rights,
privileges and preferences of the Preferred Stock will be as stated in the
Restated Certificate of Incorporation of Atara Biotherapeutics, Inc. (the
“Restated Certificate”).

(2)Common Stock. 40,000,000 shares of common stock, par value $0.0001 (the
“Common Stock”), of which 2,104,613 shares are issued and outstanding.  

(3)The outstanding shares of Common Stock and Preferred Stock are all duly and
validly authorized and issued, fully paid and nonassessable, and, subject in
part to the truth and accuracy of representations and warranties made by
purchasers of such shares, were issued in accordance with the registration or
qualification provisions of the Securities Act of 1933, as amended (the “Act”),
and any relevant state securities laws, or pursuant to valid exemptions
therefrom.

(4)Under the Company’s 2014 Equity Incentive Plan (the “Plan”), (i) 269,230
shares of Common Stock have been issued pursuant to restricted stock purchase
agreements and/or the exercise of outstanding options, (ii) 833,498 Restricted
Stock Units have been granted and are outstanding, (iii) 209,959 options to
purchase Common Stock have been granted and are outstanding, and (iv) a total of
2,213,466 shares of Common Stock are or are contemplated to be available for
future issuance to officers, directors, employees and consultants of the
Company.  

(5)Except for (i) the conversion privileges of the Series A Preferred Stock, the
Series A-1 Preferred Stock, and the Series B Preferred Stock (ii) shares subject
to awards granted pursuant to the Plan or otherwise reserved or contemplated to
be reserved under the Plan as set

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

forth in Section 6(d)(4) above and (iii) the rights provided in Section 3.3 of
that certain Investors’ Rights Agreement between the Company and the Investors
(as defined in that agreement), there are not outstanding any options, warrants,
rights (including conversion or preemptive rights) or agreements for the
purchase or acquisition from the Company of any shares of its capital stock.  

(e)Financial Statements.  The Company has made available to Purchaser its
audited financial statements (including balance sheet, income statement and
statement of cash flows) as of and for the fiscal year ended December 31, 2013
and its unaudited financial statements (including balance sheet, income
statement and statement of cash flows) as of and for the six-month period ended
June 30, 2014 (collectively, the “Financial Statements”). The Financial
Statements have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis throughout the periods indicated,
except that the unaudited Financial Statements may not contain all footnotes
required by generally accepted accounting principles. The Financial Statements
fairly present in all material respects the financial condition and operating
results of the Company as of the dates, and for the periods, indicated therein,
subject to normal year-end audit adjustments. Except as set forth in the
Financial Statements, the Company has no material liabilities or obligations,
accrued, unaccrued, contingent or otherwise, other than (i) liabilities incurred
in the ordinary course of business subsequent to June 30, 2014 and (ii)
obligations under contracts and commitments incurred in the ordinary course of
business and not required under generally accepted accounting principles to be
reflected in the Financial Statements, which, in both cases, individually or in
the aggregate are not material to the financial condition or operating results
of the Company.

7.Company Covenants re Financial Statements.  Except as otherwise provided
below, the Company shall deliver to Purchaser, so long as Purchaser holds at
forty thousand (40,000) Shares (appropriately adjusted for any stock split,
dividend, combination or other recapitalization):

(a)as soon as practicable, but in any event within one hundred eighty (180)
days, after the end of each fiscal year of the Company, an income statement for
such fiscal year, a balance sheet of the Company and statement of stockholders’
equity as of the end of such year, and a statement of cash flows for such year,
such year-end financial reports to be in reasonable detail, prepared in
accordance with generally accepted accounting principles (“GAAP”), and,
beginning with the financial statements for the fiscal year ended December 31,
2014 and all successive fiscal years, audited and certified by independent
public accountants of nationally recognized standing selected by the Company;
and

(b)as soon as practicable, but in any event within forty-five (45) days, after
the end of each of the first three (3) quarters of each fiscal year of the
Company, an unaudited income statement and statement of cash flows for such
fiscal quarter and an unaudited balance sheet as of the end of such fiscal
quarter, all prepared in accordance with GAAP (except that such financial
statements may (A) be subject to normal year-end audit adjustments and (B) not
contain all notes thereto that may be required in accordance with GAAP).  

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

The information delivery obligations set forth above in this Section 7 shall
terminate and be of no further force or effect upon the earlier to occur of (i)
the consummation of the sale of securities pursuant to a registration statement
filed by the Company under the Act in connection with the firm commitment
underwritten offering of its securities to the general public, (ii) when the
Company first becomes subject to the periodic reporting requirements of Sections
12(g) or 15(d) of the 1934 Act, whichever event shall first occur and (iii) the
consummation of a Liquidation Event, as that term is defined in the Restated
Certificate.

8.Market Stand-Off Agreement. Purchaser shall not sell, dispose of, transfer,
make any short sale of, grant any option for the purchase of, or enter into any
hedging or similar transaction with the same economic effect as a sale, any of
the Shares (other than those included in the registration) (the “Restricted
Securities”), during the 180-day period following the effective date of  the
Company’s first firm commitment underwritten public offering of its Common
Stock, provided however, the foregoing restriction shall apply only in the event
that all of the Company’s officers, directors and greater than one percent (1%)
stockholders (after giving effect to conversion into Common Stock of all
outstanding Preferred Stock) enter into similar agreements.  Purchaser agrees to
execute and deliver such other agreements as may be reasonably requested by the
Company and/or the managing underwriters which are consistent with the foregoing
or which are necessary to give further effect thereto.  In order to enforce the
foregoing covenant, the Company may impose stop‑transfer instructions with
respect to Purchaser’s Restricted Securities until the end of such period.  The
underwriters of the Company’s stock are intended third party beneficiaries of
this Section 7 and shall have the right, power and authority to enforce the
provisions hereof as though they were a party hereto.

9.Miscellaneous.

(a)Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified, (ii) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient, and if not during normal business hours of the
recipient, then on the next business day, (iii) five (5) calendar days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (iv) one (1) business day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent to the other party
hereto at such party’s address hereinafter set forth on the signature page
hereof, or at such other address as such party may designate by at least ten
(10) days advance written notice to the other party hereto.

(b)Successors and Assigns.  This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon Purchaser, Purchaser’s successors,
and assigns.

(c)Governing Law; Venue.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California.  The parties agree that any
action

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

brought by either party to interpret or enforce any provision of this Agreement
shall be brought in, and each party agrees to, and does hereby, submit to the
jurisdiction and venue of, the appropriate state or federal court for the
district encompassing the Company’s principal place of business.

(d)Further Execution.  The parties agree to take all such further action(s) as
may reasonably be necessary to carry out and consummate this Agreement as soon
as practicable, and to take whatever steps may be necessary to obtain any
governmental approval in connection with or otherwise qualify the issuance of
the securities that are the subject of this Agreement.

(e)Independent Counsel.  Purchaser acknowledges that this Agreement has been
prepared on behalf of the Company by Cooley LLP, counsel to the Company and that
Cooley LLP does not represent, and is not acting on behalf of,
Purchaser.  Purchaser has been provided with an opportunity to consult with
Purchaser’s own counsel with respect to this Agreement.

(f)Entire Agreement; Amendment.  This Agreement and the Option Agreement
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersedes and merges all prior agreements or understandings,
whether written or oral.  This Agreement may not be amended, modified or
revoked, in whole or in part, except by an agreement in writing signed by each
of the parties hereto.

(g)Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.

(h)Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

[signature page follows]

 




[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have executed this Agreement as of the
day and year first above written.

Atara Biotherapeutics, Inc.

By:

Title:

Address:

3260 Bayshore Blvd.
Brisbane, CA  94005

 

Purchaser acknowledges and agrees that Purchaser must hold the common stock
purchased hereunder indefinitely.  Purchaser further acknowledges that any risk
related to the fluctuation in the value of the stock from and after the date
hereof shall be borne by Purchaser.

Purchaser acknowledges that Purchaser has had an opportunity to consult
Purchaser’s own Tax, Legal and Financial Advisors regarding the purchase of
common stock under this Agreement.

Purchaser acknowledges and agrees that in making the decision to purchase the
common stock hereunder Purchaser has not relied on any statement, whether
written or oral, regarding the subject matter hereof, except as expressly
provided herein and in the attachments and exhibits hereto.

Purchaser:

Memorial Sloan Kettering Cancer Center

By:  

Title:  

Address:

1275 York Avenue
New York, New York 10065

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

EXHIBIT F


FORM OF MATERIAL TRANSFER AGREEMENT

 




[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

[g201505111918179322300.jpg]AGREEMENT FOR
INTER-INSTITUTIONALSK2014-SK2014-SK2014-SK2014-

TRANSFER OF MATERIAL

Between

ACADEMIC COLLEAGUES

(“Agreement”)

 

1.

Memorial Sloan Kettering Cancer Center (“MSK”) and INSERT NAME (“INSTITUTION”)
agree that MSK will provide INSTITUTION with [INSERT DESCRIPITION OF MATERIAL]
(“MATERIAL”), subject to all the terms of this Agreement.

2.

MATERIAL and any related confidential information, including but not limited to,
all non-public, confidential or proprietary information that MSK designated or
otherwise marked as “Confidential” (“INFORMATION”) will be sent by Dr.   of MSK
(“INVESTIGATOR”) to INSTITUTION.

3.

INSTITUTION shall use MATERIAL and INFORMATION solely for the following purpose:
[INSERT PURPOSE] (“STUDY”) as described in Exhibit A.  INSTITUTION shall not use
or permit the use of the MATERIAL and/or INFORMATION for any use or purpose
other than conducting the STUDY.  

4.           MSK retains exclusive ownership of MATERIAL and INFORMATION and may
distribute MATERIAL and INFORMATION to other commercial or non-commercial
entities.  

5.INSTITUTION will NOT use MATERIAL in humans.  

6.  

INSTITUTION shall not transfer MATERIAL or INFORMATION to any non-INSTITUTION
person or entity without prior written consent from MSK.  

7.

INSTITUTION represents that its use of MATERIAL and INFORMATION will be in
compliance with all applicable laws and regulations.

8.  

INSTITUTION agrees to hold in confidence for a period of [*], all INFORMATION
received from MSK under this Agreement, except for information which:

a)

was lawfully in INSTITUTION’s possession or control prior to the date of
disclosure as evidenced by written records; or

b)

was in the public domain or enters into the public domain through no improper
act on INSTITUTION's part or on the part of any of INSTITUTION's employees;

c)

is rightfully given to INSTITUTION from sources independent of MSK; or

d)

is independently developed by INSTITUTION, as evidenced by written records; or

e)

must be disclosed for minimum lawful compliance with court orders, regulations
and statutes.

9.  

INSTITUTION will report all STUDY results to INVESTIGATOR.  MSK and INSTITUTION
may use STUDY results for any internal non-commercial research or educational
purpose.  INSTITUTION may publish such results, provided that prior to any
submission for such publication, INSTITUTION shall provide the draft publication
to MSK at least [*] prior to the submission, so that MSK may review such
publication for any potentially patentable information, and at MSK’s request,
INSTITUTION will delay such submission for up to [*] to permit MSK to prepare
and file patent applications covering such information.  MSK may disclose the
STUDY results to its commercial licensee of the MATERIAL, and such licensee may
use the results for all its internal business purposes.  

If INSTITUTION creates or discovers any inventions or intellectual property
relating in any way to the MATERIAL (including improvements or enhancements of
or uses of MATERIAL or products based thereon) based on or as a result of
conducting the STUDY (the “STUDY IP”), INSTITUTION shall report all such STUDY
IP to MSK and provide a detailed description thereof.  INSTITUTION grants to MSK
a non-exclusive, perpetual, worldwide, royalty-free, fully-paid license under
any such STUDY IP for all purposes

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

relating to the MATERIAL and the use, improvement or development thereof
(including in products), and MSK may disclose and sublicense (on a non-exclusive
basis) such STUDY IP to its commercial licensee of the MATERIAL, for all
commercial and business purposes.  Further, INSTITUTION agrees that such
commercial licensee of the MATERIAL shall have the exclusive option to obtain an
exclusive, royalty-bearing license to any such STUDY IP. Such option shall
expire [*] from the date of the disclosure of the STUDY IP to the commercial
licensee. If the licensee exercises such option the INSTITUTION shall negotiate
in good faith the commercially reasonable terms of an exclusive, worldwide,
royalty-bearing, transferable and sublicensable license to the STUDY IP with
commercial licensee.  

10.

INSTITUTION shall not use the name of Memorial Sloan Kettering Cancer Center,
Memorial Hospital for Cancer and Allied Diseases or Sloan-Kettering Institute
for Cancer Research, or a variant of any of the foregoing in any advertising or
publicity matter without the prior written approval of MSK.

11.MATERIAL is being provided by MSK “AS IS” WITHOUT ANY WARRANTIES, EXPRESSED
OR IMPLIED, INCLUDING ANY WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE.  MSK
MAKES NO REPRESENTATION THAT THE USE OF THE MATERIAL WILL NOT INFRINGE ANY
PATENT, COPYRIGHT, TRADEMARK OR OTHER PROPRIETARY RIGHT.

12.

In no event shall MSK be liable for any use by INSTITUTION of MATERIAL or for
any loss, claim, damage, or liability, of any kind or nature that may arise from
or in connection with this Agreement or the use, handling, or storage of
MATERIAL.  INSTITUTION agrees to assume all liability for damages that arise
from its use, storage or disposal of MATERIAL, except to the extent such
liability is due to MSK’s gross negligence or willful misconduct.

13.  

INSTITUTION will reimburse MSK $ for costs associated with shipping MATERIAL.

14.  

The Agreement will terminate on the earlier of [*] or upon [*] prior written
notice of one party to the other, in which case INSTITUTION will discontinue
within [*] its use of MATERIAL.  INSTITUTION agrees, upon direction of
INVESTIGATOR, to return or destroy MATERIAL upon termination of this
Agreement.  

15.          This Agreement may not be assigned by INSTITUTION without the prior
written consent of MSK.

16.Articles 2, 5, 6, 9 and 11 will survive the termination of this Agreement.

17.  

An authorized representative of each party must sign this Agreement. The
Agreement is effective the date of the last signature below (“Effective Date”).

               Send/fax/email one fully executed Agreement to:

 

Office of Technology Development

Memorial Sloan Kettering Cancer Center

1275 York Avenue

New York, NY 10065

Ph: (212) 639-6181

Fax: (212) 717-3439

 

INSTITUTION

MEMORIAL SLOAN KETTERING CANCER CENTER

By:  __________________________________By:  _________________________________

Name:  ________________________________Name:  Gregory Raskin, M.D._____________

Title:  _________________________________Title:  Vice President, Technology
Development

Date:  _________________________________Date:  ________________________________

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

INSTITUTION Investigator acknowledges that she/he has read and understood
her/his and the INSTITUTION’s obligations under this Agreement:

Investigator’s signature:

Name:  _________________________________

Date:  __________________________________

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit A:

Description of Study

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

EXHIBIT G

 

FORM OF PRESS RELEASE

 

FOR IMMEDIATE RELEASE

 

Atara Biotherapeutics Announces Immunotherapy Alliance with Memorial Sloan
Kettering Cancer Center

 

T-cell Technology Harnesses Immune System

to Fight Cancer and Infectious Disease

 

Brisbane, CA – [DATE] – Atara Biotherapeutics (Atara) today announced that they
have entered into an exclusive option agreement with Memorial Sloan Kettering
Cancer Center (MSK) for the development and commercialization of allogeneic
T-cell therapies for the treatment of certain cancers and persistent viral
infections.  Under the terms of the agreement, Atara will have the option to
acquire a worldwide license to three clinical stage T-cell therapies consisting
of:

·

T-cells activated against Epstein Barr Virus, or EBV (Phase 2);

·

T-cells activated against cytomegalovirus, or CMV (Phase 2); and

·

T-cells activated against Wilms Tumor 1, or WT1 (Phase 1)

 

These three programs share a common technology under which third-party
donor-derived whole blood is collected and enriched for T lymphocytes, or
T-cells. The T-cells are then exposed to certain antigens, and the resulting
activated T-cells are characterized and stored for future therapeutic use.
T-cells are a critical component of the body’s immune system and can be
harnessed to counteract viral infections and some cancers. By focusing the
T-cells on specific proteins involved in cancers and infections, the power of
the immune system can be employed to combat these diseases.

The EBV program is in Phase 2 and has been dosed in over 100 patients with
initial results published in the journal Blood.  Richard O’Reilly, MD, Chair of
the Department of Pediatrics and Chief of the Pediatric Bone Marrow Transplant
Service at MSK, notes that “This collaboration brings the expertise and
resources together to expand on the exciting clinical results we’ve observed and
will allow us to bring these therapies to a broader patient population.”

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

MSK will receive cash and Atara common stock in return for the exclusive option.
If Atara exercises its option to enter into the license agreement, MSK will
receive an upfront license payment and be eligible to receive additional
payments based on achievement of certain development, regulatory and
sales-related milestones, as well as royalty payments.  Atara and MSK have
agreed to collaborate on further research to develop additional cellular
therapies, which may include T-cell therapies against other antigens and/or
chimeric antigen receptor-modified T-cells, known as CAR-T.

“Our partnership with MSK supports the Atara vision to identify and develop
therapies with broad potential to address a number of serious unmet medical
needs using innovative science,” said Christopher Haqq, Chief Medical Officer
for Atara. “We believe that these off-the-shelf T-cell therapies hold
substantial promise for patients who have limited treatment options.”

About Atara

Atara Biotherapeutics, Inc. is a privately-held drug development company with a
focus on innovative therapies for patients with debilitating diseases. The
company’s lead programs are focused on myostatin and activin, members of the
TGF-beta family of proteins that have demonstrated the potential to have
therapeutic benefit in a number of clinical indications.  Atara was launched in
2012 by a proven team of drug developers and Kleiner Perkins Caufield &
Byers.  For more information, please visit www.atarabio.com.

 

MSK CONTACT: Andrea Baird, bairda@mskcc.org, 212-639-3573

MEDIA CONTACT: Tina Gullotta, tgullotta@atarabio.com. 415-287-2427

 

INVESTOR CONTACT: Tina Gullotta, tgullotta@atarabio.com. 415-287-2427

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit H

 

Excluded Patents

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

116658679 v2

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.